EXHIBIT 10.1

 

 

 

 

 

 

 

PURCHASE AGREEMENT

 

by and among

 

ABG-JUICY LLC,

 

as the Buyer,

 

FIFTH & PACIFIC COMPANIES, INC.,

 

as the Seller

 

and

 

JUICY COUTURE, INC.

 

--------------------------------------------------------------------------------

 

Dated as of October 7, 2013



--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

Section 1.1

Definitions

2

 

 

 

ARTICLE II PURCHASE AND SALE OF THE COMPANY SHARES

10

Section 2.1

Purchase and Sale of the Juicy Global IP Assets

10

Section 2.2

Purchase and Sale of the Company Shares

10

Section 2.3

Payment of Purchase Price

10

Section 2.4

Reconciliation of Royalty Payments

10

Section 2.5

Purchase Price Allocation

12

Section 2.6

Earnout

13

Section 2.7

Withholding

14

 

 

 

ARTICLE III CLOSING

15

Section 3.1

Closing

15

Section 3.2

Deliveries by the Seller

15

Section 3.3

Deliveries by the Buyer

16

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER

16

Section 4.1

Organization and Power

16

Section 4.2

Corporate Authorization

16

Section 4.3

Enforceability

16

Section 4.4

Governmental Authorizations

17

Section 4.5

Non-Contravention

17

Section 4.6

Capitalization of the Company

17

Section 4.7

Juicy Acquired Contracts

18

Section 4.8

Labor; Controlled Group Liabilities

19

Section 4.9

Intellectual Property

20

Section 4.10

Taxes

22

Section 4.11

Litigation

24

Section 4.12

Brokers

24

Section 4.13

Absence of Certain Changes

24

Section 4.14

Financial Data

24

Section 4.15

Suppliers and Distributors

24

Section 4.16

No Undisclosed Liabilities

24

Section 4.17

No Other Representations or Warranties

24

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

25

Section 5.1

Organization and Power

25

Section 5.2

Corporate Authorization

25

Section 5.3

Enforceability

25

Section 5.4

Governmental Authorizations

25

Section 5.5

Non-Contravention

25

Section 5.6

Sufficient Funds

26

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section 5.8

Litigation

26

Section 5.9

No Regulatory Impediment

27

Section 5.10

Investment Intent

27

Section 5.11

Brokers

27

Section 5.12

Independent Investigation

27

Section 5.13

No Other Representations or Warranties

28

 

 

 

ARTICLE VI PRE-CLOSING COVENANTS

28

Section 6.1

Conduct of the Business

28

Section 6.2

Exclusive Dealing

30

Section 6.3

Pre-Closing Transactions

31

Section 6.4

Contact with Customers, Suppliers and Other Business Relations

31

Section 6.5

Efforts; Consents; Filings; Further Action

31

Section 6.7

Resignation of Directors and Officers

33

Section 6.8

Expenses

33

Section 6.9

Release of Liens

34

 

 

 

ARTICLE VII ADDITIONAL COVENANTS

34

Section 7.1

Public Announcements; Confidentiality

34

Section 7.2

Communications; Notices

35

Section 7.3

Privacy

36

Section 7.4

Employee Matters

36

 

 

 

ARTICLE VIII CONDITIONS

36

Section 8.1

Conditions to Each Party’s Obligation

36

Section 8.2

Conditions to Obligations of the Buyer

37

Section 8.3

Conditions to Obligations of the Seller

37

Section 8.4

Frustration of Closing Conditions

38

 

 

 

ARTICLE IX INDEMNIFICATION

38

Section 9.1

Indemnification Obligations

38

Section 9.2

Limitations on Indemnification Obligations

39

Section 9.3

Additional Indemnity Limitations

40

Section 9.4

Indemnification Claims Process

41

Section 9.5

Survival

43

Section 9.6

Indemnity Payments

43

Section 9.7

Exclusive Remedy

43

Section 9.8

Tax Matters

43

Section 9.9

Seller Waiver

48

Section 9.10

Effect of Investigation

49

 

 

 

ARTICLE X TERMINATION, AMENDMENT AND WAIVER

49

Section 10.1

Termination by Mutual Consent

49

Section 10.2

Termination by Either the Buyer or the Seller

49

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section 10.3

Termination by the Buyer

49

Section 10.4

Termination by the Seller

50

Section 10.5

Effect of Termination

50

 

 

 

ARTICLE X MISCELLANEOUS

50

Section 10.6

Interpretation

50

Section 10.7

Governing Law

51

Section 10.8

Submission to Jurisdiction; Service

52

Section 10.9

Waiver of Jury Trial

52

Section 10.10

Notices

52

Section 10.11

Amendment

53

Section 10.12

Extension; Waiver

53

Section 10.13

Entire Agreement

54

Section 10.14

No Third-Party Beneficiaries

54

Section 10.15

Severability

55

Section 10.16

Rules of Construction

55

Section 10.17

Assignment

55

Section 10.18

Specific Performance

56

Section 10.19

No Recourse

56

Section 10.20

Exhibits and Schedules

56

Section 10.21

Counterparts; Effectiveness

56

 

 

 

Exhibits

 

Exhibit A

Contribution and Assumption Agreements

Exhibit B

License Agreement

Exhibit C

Company Organizational Documents

Exhibit D

Privacy Policy

 

Annexes

 

Annex A

Equity Commitment Letter

Annex B

Guarantee

 

 

Disclosure Letters

 

Seller Disclosure Letter

Buyer Disclosure Letter

 

iv

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (this “Agreement”), dated as of October 7, 2013, by and among
ABG-Juicy LLC, a Delaware limited liability company (the “Buyer”), Fifth &
Pacific Companies, Inc., a Delaware corporation (the “Seller”) and Juicy
Couture, Inc., a California corporation (“JCI”) (each, a “Party” and together,
the “Parties”).

 

RECITALS

 

WHEREAS, the Seller owns all of the issued and outstanding Equity Interests of
JCI;

 

WHEREAS, the Seller will cause a newly formed Delaware limited liability company
(the “Company”) to be formed as a wholly-owned subsidiary of JCI;

 

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, all of the issued and outstanding Equity Interests of
the Company (the “Company Shares”), on the terms and subject to the conditions
set forth in this Agreement;

 

WHEREAS, JCI desires to sell to the Buyer, and the Buyer desires to purchase
from JCI, all of the Juicy Global IP Assets (as defined below), on the terms and
subject to the conditions set forth in this Agreement;

 

WHEREAS, prior to the Closing hereunder the Seller shall and shall cause the
Company,  JCI and other Seller Subsidiaries party thereto to execute (i) the
Contribution  and Assumption Agreement substantially in the form of Exhibit A
hereto pursuant to which, among other things and subject to the limitations
therein, JCI will assign and contribute to the Company certain assets of JCI and
the Company shall assume certain liabilities of JCI and (ii) instruments of
assignment for Trademarks, Copyrights, patents and domain names, and each of the
Seller Assignment and Assumption Agreements substantially in the forms attached
to such Contribution and Assumption Agreement (such documents being the
“Pre-Closing Transfer Documents” the transactions effectuated thereby being
collectively referred to as the “Pre-Closing Transactions”);

 

WHEREAS, after giving effect to the Pre-Closing Transactions, the Company’s
Assets and Liabilities shall be comprised solely of the Juicy IP Assets (other
than the Juicy Global IP Assets) and the Juicy Assumed Liabilities (other than
those related to the Juicy Global IP Assets), each as defined below; and

 

WHEREAS, at Closing the Seller and the Buyer shall execute and deliver a License
Agreement substantially in the form of Exhibit B hereto (the “License”) so as to
provide for an orderly wind-down of the Business (as defined below) by the
Seller in accordance with the terms of the License.

 

Accordingly, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.1       Definitions.  For purposes of this Agreement:

 

(a)        “ABL Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 18, 2013, among the Seller, Kate Spade Canada Inc.
and Kate Spade UK Limited, as borrowers, the guarantors party thereto, the
lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and US
Collateral Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent and Canadian Collateral Agent and J.P. Morgan Europe
Limited, as European Administrative Agent and European Collateral Agent, as the
same may be amended, amended and restated, supplemented and otherwise modified
from time to time.

 

(b)        “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, such first Person; provided that neither any Person that owns Equity
Interests of the Seller nor any Affiliate of such Person shall be deemed to be
an Affiliate of the Seller solely by virtue of such Person’s ownership of Equity
Interests of the Seller.  For the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), when used with respect to any Person, means
the power to direct or cause the direction of the management or policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.  For the avoidance of doubt, from and
after Closing, the Company shall not be considered an Affiliate of the Seller.

 

(c)        “Ancillary Agreements” means: (i) the License, (ii) the Specified
Collaboration Letters and (iii) the Pre-Closing Transfer Agreements.

 

(d)        “Applicable Exchange” means the New York Stock Exchange.

 

(e)        “Assets” means assets, properties, rights, franchises, licenses,
permits, Contracts, real property leases, Intellectual Property, accounts
receivable, inventory, causes of action and business of every kind and
description, wherever located, real, personal or mixed, tangible or intangible,
owned, leased or licensed, whether or not reflected in the books and records
thereof.

 

(f)        “Business” means the specialty retail, outlet, concession, wholesale
apparel, wholesale non-apparel (including to accessories, jewelry and handbags),
e-commerce, licensing and other operations conducted anywhere in the world under
or in connection with the “Juicy Couture” brand, including all derivations
thereof.

 

(g)        “Business Day” means any day other than Saturday, Sunday or a day on
which commercial banks in New York, New York are authorized or required by Law
to close, and shall consist of the time period from 12:01 a.m. through 12:00
midnight, Eastern time.

 

2

--------------------------------------------------------------------------------


 

(h)        “Buyer Material Adverse Effect” means any event that would prevent,
materially impair or materially delay the consummation of the Stock Purchase and
Global IP Purchase by the Buyer.

 

(i)         “CGCL” means the General Corporation Law of the State of California.

 

(j)         “Code” means the Internal Revenue Code of 1986, as amended.

 

(k)        “Commonly Controlled Entity” means any Person that, together with any
Company or Subsidiary thereof, is treated as a single employer under Section 414
of the Code.

 

(l)         “Company Employee” means any individual who as of an applicable date
of reference is employed by the Seller or any of its Subsidiaries (other than
the Company), and whose services primarily relate to the Business.  The Company
Employees as of the date of this Agreement are listed in Section 1.1(l) of the
Seller Disclosure Letter, which will be updated by the Seller as of five
(5) days before the Closing Date, and shall include the entity employing each
Company Employee.  An individual shall be deemed employed on a date of reference
even though such individual is absent from work on such date due to illness,
injury, military service or mobilization or other authorized absence, including
due to disability, pregnancy, parental leave, personal leave of absence or
lay-off.

 

(m)       “Company Shares” means the Company’s issued and outstanding limited
liability company membership interests upon formation of the Company in
accordance with the Company Organizational Documents.

 

(n)        “Competition Law” means any Law that is designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization, restraint of trade or lessening of competition, including any
foreign investment Laws.

 

(o)        “Contract” means any contract, agreement, indenture, note, bond,
loan, lease, sublease, conditional sales contract, mortgage, license,
sublicense, obligation, promise, undertaking, commitment or other binding
arrangement (in each case, whether written or oral).

 

(p)        “Controlled Group Liability” means any and all Liabilities (i) under
Title IV of ERISA, (ii) under Section 302, 303 or 4068(a) of ERISA, (iii) under
Section 412, 430 or 4971 of the Code or (iv) for violation of the continuation
coverage requirements of Sections 601 et seq. of ERISA and Section 4980B of the
Code, in the case of each of the foregoing clauses (i) through (iv), with
respect to the Company or any Subsidiary thereof or any Commonly Controlled
Entity.

 

(q)        “Copyrights” means all United States and foreign copyrights (whether
registered or unregistered) including copyright applications and registrations
and all

 

3

--------------------------------------------------------------------------------


 

other works of authorship, including patterns, designs, promotional materials,
artwork and website content, together with all moral rights of authors.

 

(r)        “Dollars” or “$” means United States dollars.

 

(s)        “Enforceability Exceptions” means (i) any applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar Laws
of general applicability affecting creditors’ rights generally and (ii) general
principles of equity.

 

(t)         “Equity Interests” means:  (i) any shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation;
(ii) any ownership interests in a Person other than a corporation, including
membership interests, partnership interests, joint venture interests and
beneficial interests; and (iii) any warrants, options, agreements to issue,
convertible or exchangeable securities, subscriptions, other rights or
obligations (including any preemptive or similar rights), calls or other rights
to purchase or acquire any of the foregoing.

 

(u)        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(v)        “Excluded Intellectual Property” means any Intellectual Property
described on Section 1.1(v) of the Seller Disclosure Letter.

 

(w)       “Fundamental Representations” means the representations and warranties
set forth in Section 4.1 (Organization and Power), Section 4.2 (Corporate
Authorization), Section 4.3 (Enforceability), Section 4.6 (Capitalization of the
Company), Section 4.12 (Brokers), Section 5.1 (Organization and Power),
Section 5.2 (Corporate Authorization), Section 5.3 (Enforceability), Section 5.9
(No Regulatory Impediment), Section 5.10 (Investment Intent), Section 5.11
(Brokers) and Section 5.12 (Independent Investigation).

 

(x)        “GAAP” means the United States generally accepted accounting
principles as in effect on the date hereof or for the period with respect to
which such principles are applied.

 

(y)        “Governmental Authority” means: (i) any federal, state, provincial,
local, municipal, foreign or international government or governmental authority,
quasi-governmental entity of any kind, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body (public or private) or any other
body exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature,
(ii) any self-regulatory organization, or (iii) any subdivision of any of the
foregoing.

 

(z)        “Insurance Proceeds” means those monies (i) received by an insured
from an unaffiliated third-party insurer, or (ii) paid by such third-party
insurer on behalf of an insured, in either case net of any applicable premium
adjustment, Taxes,

 

4

--------------------------------------------------------------------------------


 

retrospectively rated premium, deductible, self-insured retentions, costs of
collection or cost of reserve paid or held by or for the benefit of such
insured.

 

(aa)      “Intellectual Property” means all: (i) inventions, United States or
foreign patents, patent applications, utility models, statutory invention
registrations, together with all divisions, continuations,
continuations-in-part, reissues, extensions, re-examinations and any other
post-grant proceedings thereof related to the foregoing, (ii) Trademarks,
(iii) Copyrights, (iv) trade secrets under applicable Law, including
confidential and proprietary information and know-how, processes, formulae,
methods and data, (v) rights of publicity, and (vi) all other intellectual
property and industrial property recognized under applicable Law.

 

(bb)      “Juicy Acquired Contracts” means the Contracts listed on
Section 1.1(bb)(i) of the Seller Disclosure Letter and all rights and
obligations of the Company and any of its Affiliates thereunder; provided, that
with respect to each of the Specified Collaboration Letters, such Contract shall
only be considered a Juicy Acquired Contract to the extent of the rights and
obligations of JCI and no rights or obligations of any other party thereto shall
be assigned or assumed under the Pre-Closing Transactions; provided, further,
that with respect to any of the distribution Contracts listed on
Section 1.1(bb)(ii), no purchase order received thereunder prior to Closing
shall be considered a Juicy Acquired Contract and no rights or obligations in
respect of such purchase order shall be assigned or assumed under the
Pre-Closing Transactions.

 

(cc)      “Juicy Assumed Legal Actions” means the Legal Actions described on
Section 1.1(cc) of the Seller Disclosure Letter and all offensive Legal Actions
commenced by the Company or the Seller in respect of any Juicy IP Assets
following the date hereof; provided, however, that no offensive Legal Action
commenced following the date hereof shall be deemed to be a Juicy Assumed Legal
Action unless the Buyer, in its sole discretion, shall agree to assume such
offensive Legal Action when such Legal Action is commenced.

 

(dd)      “Juicy Assumed Liabilities” means (i) all Liabilities of the Seller
and any of its Affiliates under or in respect of any Juicy Acquired Contracts to
the extent incurred from and after the Closing, excluding Liabilities arising
out of breaches or violations of or claimed breaches or violations of, or
amounts due under, such Juicy Acquired Contracts that relate to periods prior to
the Closing or that result from the consummation of the transactions
contemplated hereby, (ii) all Liabilities incurred as a result of the ownership
or operation of the Juicy IP Assets from and after Closing, and (iii) any
Liabilities with respect to the Juicy Assumed Legal Actions.

 

(ee)      “Juicy Global IP Assets” means all of the Business Registered IP (as
defined below) that is registered or issued, or for which an application has
been filed and is pending, in a foreign jurisdiction, including all that is
listed on Section 1.1(ff) of the Seller Disclosure Letter, together with all
goodwill associated therewith, remedies against infringement thereof, and rights
to protection of interests provided thereby; (ii) all claims, causes of action
and other legal rights and remedies, whether or not known as of the Closing,
relating to the ownership of the above-listed Juicy Global IP Assets, including
any Juicy Assumed Legal Actions; and (iii) all other rights of any kind
whatsoever of the Seller or any of its Affiliates accruing thereunder or
pertaining thereto, including the rights to (a) apply for

 

5

--------------------------------------------------------------------------------


 

and maintain all registrations, issuances, renewals and extensions thereof,
(b) bring actions or otherwise recover for infringements, dilutions or other
violations thereof, and the right to the profits or damages due or accrued,
arising out of or in connection with any and all past, present or future
infringements thereof, and (c) create derivative works thereof.

 

(ff)       “Juicy IP Assets” means all of the Intellectual Property used or held
for use in the conduct of the Business that is owned by the Seller or any of its
Affiliates, including but not limited to: (i) the Intellectual Property listed
on Section 1.1(ff)(i) of the Seller Disclosure Letter, together with all
goodwill associated therewith, remedies against infringement, dilutions or other
violations thereof, and rights to protection of interests provided thereby;
(ii) social media sites (e.g., Facebook, Twitter, Tumblr) operated as part of
the Business; (iii) all customer lists, historical samples, designs, prototypes,
molds and kits, sample books, prototypes, tech packs, promotional and
advertising materials, archive files or other similar items used in connection
with the Business in the possession and control of the Seller or its Affiliates;
(iv) all claims, causes of action and other legal rights and remedies, whether
or not known as of the Closing, relating to the ownership of the above-listed
Juicy IP Assets, including any Juicy Assumed Legal Actions, but excluding claims
against the Buyer under any Juicy Acquired Contract to the extent such claim
asserts a breach, default or violation of such Contract as a result of the
transactions contemplated herein, and, in the case of each of the foregoing,
excluding the Excluded Intellectual Property, and (v) all other rights of any
kind whatsoever of the Seller or any of its Affiliates accruing thereunder or
pertaining thereto, including the rights to (a) apply for and maintain all
registrations, issuances, renewals and extensions thereof, (b) bring actions or
otherwise recover for infringements, misappropriations, dilutions or other
violations thereof and the right to the profits or damages due or accrued,
arising out of or in connection with any and all past, present or future
infringements, misappropriations, dilutions or other violations thereof, and
(c) create derivative works thereof.

 

(gg)      “Juicy Retained Assets” means all Assets of the Company (other than
the Juicy IP Assets, the Juicy Acquired Contracts and any amounts payable to the
Buyer under Section 2.3), as they exist immediately prior to the Closing.

 

(hh)      “Juicy Retained Liabilities” means all Liabilities of the Seller or
any of its Affiliates, other than Juicy Assumed Liabilities.

 

(ii)        “Knowledge” means, when used with respect to the Buyer or the
Seller, the actual knowledge of the Persons set forth in Section 1.1(ii) of the
Buyer Disclosure Letter or the Seller Disclosure Letter, respectively, in each
case, assuming the reasonable discharge of such individual’s professional
responsibility.

 

(jj)        “Law” means any law, statute, ordinance, code, regulation, rule or
other requirement of any Governmental Authority or Order.

 

(kk)      “Legal Action” means any claim, action, suit, arbitration,
investigation, litigation, suit or other civil, administrative or criminal
proceeding by or before a Governmental Authority, including opposition and
cancellation proceedings involving third parties before the Trademark Trial and
Appeal Board or the United States Patent and Trademark Office and other
equivalent offices of Governmental Authorities authorized to adjudicate
opposition and cancellation proceedings.

 

6

--------------------------------------------------------------------------------


 

(ll)        “Liabilities” means any and all indebtedness, liabilities or
obligations of any kind, whether accrued or fixed, contingent, known or unknown,
absolute, inchoate or otherwise, determined or determinable.

 

(mm)    “Liens” means any mortgages, liens, pledges, security interests, claims,
retention of title, options, rights of first offer or refusal, charges or other
encumbrances in respect of any property or asset.

 

(nn)      “Material Adverse Effect” means (a) any change, circumstance,
occurrence or event that is or would reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Juicy IP
Assets, taken as a whole, or the Company’s ability to license the Juicy IP
Assets, or (b) any change, circumstance, occurrence or event that would, or
would reasonably be expected to, prevent, materially impair or materially delay
the consummation of the transactions contemplated hereby and under the Ancillary
Agreements by the Seller and its Affiliates; provided, that the term “Material
Adverse Effect” shall not include any such effect or event directly or
indirectly relating to or arising from or in connection with (i) any national,
international or any foreign or domestic regional economic, financial, or social
or political conditions (including changes therein), (ii) changes in any
financial, debt, credit, capital or banking markets or conditions (including any
disruption thereof, whether resulting from any default or ratings downgrade of
the indebtedness of any Governmental Authority or otherwise), (iii) changes in
legal or regulatory conditions, including changes or proposed changes in Law,
GAAP or other accounting principles or requirements, or standards,
interpretations or enforcement thereof, (iv) changes affecting the fashion or
apparel industry in general or seasonal fluctuations in the Business, (v) any
change in the market price or trading volume of any securities or indebtedness
of the Seller or any of its Subsidiaries, any decrease of the ratings or the
ratings outlook for the Seller or any of its Subsidiaries by any applicable
rating agency and the consequences of such ratings or outlook decrease, or the
change in, or failure of the Seller to meet, or the publication of any report
regarding, any internal or public projections, forecasts, budgets or estimates
of or relating to the Seller or any of its Subsidiaries for any period,
including with respect to revenue, earnings, cash flow or cash position
(provided, that this clause (v) shall not exclude consideration of the
underlying cause of any of the foregoing in this clause (v)), (vi) the actual or
threatened occurrence, escalation, outbreak or worsening of any war, police
action or military or civil conflicts, whether pursuant to the declaration of an
emergency or war or otherwise, (vii) any acts of terrorism, (viii) the
existence, occurrence or continuation of any earthquakes, floods, hurricanes,
tropical storms, fires or other natural disasters or any other national,
international or regional calamity, (ix) the process (including all discussions
with third parties) leading to the execution or announcement of this Agreement,
or the execution or announcement of this Agreement, or the consummation of this
Agreement and the transactions contemplated hereby, including the identity of
the Buyer or any of its Affiliates, Representatives or financing sources,
(x) any actions taken, or not taken, with the written consent, waiver or at the
written request of the Buyer, (xi) any breach of this Agreement by the Buyer,
and (xii) any failure by the Seller to meet internal or other estimates or
financial projections (provided, that this clause (xii) shall not exclude
consideration of the underlying cause of any such failure in this clause (xii))
except, in the case of clauses (i), (ii), (iii), (iv),(vi), (vii) or (viii) to
the extent any such effect has a disproportionate adverse impact on the Company
or the Juicy IP Assets, taken as a whole, relative to other similarly situated
companies which operate in

 

7

--------------------------------------------------------------------------------


 

the same industries (and solely with respect to subclauses (vii) and (viii),
geographies) as the Company.

 

(oo)      “Order” means any order, decision, judgment, writ, injunction, decree,
award or other determination of any Governmental Authority.

 

(pp)      “Owned Intellectual Property” means, (i) after giving effect to the
Pre-Closing Transactions, all Intellectual Property owned by the Company, and
(ii) all Juicy Global IP Assets.

 

(qq)      “Permitted Lien” means (i) any Lien for Taxes which are not yet due or
which are being contested in good faith, and for which adequate accruals or
reserves have been established in accordance with GAAP, (ii) Liens securing
indebtedness or Liabilities set forth on Section 8.1(c) of the Seller Disclosure
Letter, (iii) non-monetary Liens or other imperfections of title, if any, that
are not materially adverse to the Business, (iv) non-exclusive licenses of
Intellectual Property granted in the ordinary course of business consistent with
past practice and those licenses set forth on Section 4.7 of the Seller
Disclosure Letter; and (v) Liens, other than those related to Intellectual
Property arising in the ordinary course of business, that do not, individually
or in the aggregate, materially detract from the value of or materially impair
the present use by the Company or the Business of the properties they affect.

 

(rr)       “Person” means any natural person, corporation, company, partnership,
association, limited liability company, limited partnership, limited liability
partnership, trust or other legal entity or organization, including any
Governmental Authority, and including any successor by merger or otherwise, of
any of the foregoing.

 

(ss)       “Purchase Price” means an amount equal to $195,000,000.

 

(tt)        “Regulations” means the U.S. Treasury regulations promulgated under
the Code, as amended.

 

(uu)      “Representatives” means, when used with respect to the Buyer or the
Seller, the directors, officers, employees, consultants, accountants, legal
counsel, investment bankers or other financial advisors, agents and other
representatives of the Buyer or the Seller, as applicable, and their respective
Subsidiaries.

 

(vv)      “Rights” means any rights, title, interest or benefit of whatever kind
or nature.

 

(ww)    “Secured Notes Indenture” means the Indenture dated as of April 7, 2011
between the Seller and U.S. Bank, National Association, as Trustee and
Collateral Agent, relating to the Seller’s 10.50% Senior Secured Notes due 2019,
as amended by the First Supplemental Indenture, dated September 21, 2011, the
Second Supplemental Indenture, dated October 7, 2011 and the Third Supplemental
Indenture, dated December 27, 2012, and as the same may be further amended,
amended and restated, supplemented and otherwise modified from time to time.

 

8

--------------------------------------------------------------------------------


 

(xx)      “Securities Act” means the U.S. Securities Act of 1933, as amended.

 

(yy)      “Seller Business” means the business of the Seller and its
Subsidiaries, including relating to the design, wholesale, retail and marketing
of women’s, men’s and children’s apparel, accessories and fragrance products
internationally, but excluding the Business.

 

(zz)      “Seller Group” means, collectively, (i) the Seller and (ii) the
Subsidiaries of the Seller (other than the Company).

 

(aaa)    “Seller Parties” means each member of the Seller Group that is party to
this Agreement or any of the Pre-Closing Transaction Documents.

 

(bbb)    “Specified Collaboration Letters” means collectively the letters
described on Section 1.1(bbb) of the Seller Disclosure Letter, each in the form
last provided to the Buyer.

 

(ccc)    “Subsidiary” means, when used with respect to any Person, any other
Person that such Person directly or indirectly owns or has the power to vote or
control more than 50% of the voting stock or other interests the holders of
which are generally entitled to vote for the election of the board of directors
or other applicable governing body of such other Person (or, in the case of a
partnership, limited liability company or other similar entity, control of the
general partnership, managing member or similar interests).

 

(ddd)    “Tax Returns” means any and all reports, returns, declarations, claims
for refund, elections, disclosures, estimates, information reports or returns or
statements filed or required to be supplied to a taxing authority in connection
with Taxes, including any schedule or attachment thereto or amendment thereof.

 

(eee)    “Taxes” means any and all federal, state, provincial, local, foreign
and other taxes, charges, levies, fees, imposts, duties, and similar
governmental charges (including any interest, fines, assessments, penalties or
additions to tax imposed in connection therewith or with respect thereto, and
whether payable directly or by withholding and whether or not requiring the
filing of a Tax Return) including (i) taxes imposed on, or measured by, income,
franchise, profits or gross receipts and (ii) ad valorem, value added, capital
gains, sales, goods and services, use, real or personal property, capital stock,
license, branch, payroll, estimated taxes, withholding, employment, social
security (or similar), unemployment, compensation, utility, severance,
production, excise, stamp, occupation, premium, windfall profits, transfer and
gains taxes, and customs duties, and including any liability for such amounts
arising under Regulation 1.1502-6 (or any comparable provision of state,
provincial, local or foreign tax Law), or as a transferee or successor or
pursuant to a contractual obligation to indemnify any person or other entity for
any of the foregoing pursuant to a Tax Sharing Agreement.

 

(fff)     “Trademarks” means any United States or foreign trademarks, service
marks, trade names, trade dress, logos, domain names, brand names, websites,
slogans, corporate names and other source or business identifiers (whether
registered or

 

9

--------------------------------------------------------------------------------


 

unregistered), together with the goodwill associated with any of the foregoing
and all registrations, applications for registration, renewals and extensions of
any of the foregoing.

 

ARTICLE II
PURCHASE AND SALE OF THE COMPANY SHARES

 

Section 2.1       Purchase and Sale of the Juicy Global IP Assets.  Upon the
terms and subject to the conditions of this Agreement, the Buyer agrees to
purchase from JCI, and the Seller agrees to cause JCI to sell to the Buyer all
of the Juicy Global IP Assets (the “Global IP Purchase”) at the closing of the
transactions contemplated hereby (the “Closing”), for the consideration
specified in Section 2.3(a) free and clear of all Liens other than Permitted
Liens.

 

Section 2.2       Purchase and Sale of the Company Shares.  Upon the terms and
subject to the conditions of this Agreement, the Buyer agrees to purchase from
JCI, and JCI shall, and the Seller agrees to cause JCI to, sell to the Buyer,
all of the Company Shares (the “Stock Purchase”) at the Closing, immediately
following the purchase described in Section 2.1 for the consideration specified
in Section 2.3(b) free and clear of all Liens.

 

Section 2.3       Payment of Purchase Price.  At the Closing, the Buyer shall
pay the Purchase Price in immediately available funds by wire transfer to an
account or accounts that have been designated by the Seller to the Buyer not
less than two (2) Business Days prior to the Closing.

 

Section 2.4       Reconciliation of Royalty Payments.

 

(a)        With respect to each Juicy Acquired Contract, within ninety (90) days
after the Closing Date, or as soon thereafter as reasonably practicable based on
the reporting periods under each applicable Juicy Acquired Contract, the Seller
shall, with the assistance of the Buyer, prepare in good faith a written
calculation (the “Final Reconciliation”) of (x) the actual amount by which
(i) the license fees, franchise fees, royalty fees, marketing fees (including,
without limitation, Imagefund fees), or other fees, payments, consideration or
compensation with respect to each such Juicy Acquired Contract (“Royalties”)
earned by the Seller or any of its Affiliates prior to the Closing Date exceeded
(or, as applicable, was exceeded by) (ii) the amount of Royalties collected by
the Seller with respect to such Juicy Acquired Contract as of the Closing Date,
and (y) the actual amount by which (i) any marketing fees payable by the Seller
or any of its Affiliates (the “Seller Marketing Fees”) prior to the Closing Date
exceeded (or as applicable was exceeded by) (ii) the amount of such Seller
Marketing Fees paid by the Seller or any of its Affiliates with respect to such
Juicy Acquired Contract as of the Closing Date.  The calculation of the
Royalties and Seller Marketing Fees shall be made in accordance with GAAP and
consistent with past practice of the Seller and its Affiliates.

 

(b)        For purposes of the calculation described in Section 2.4(a) above,
the Royalties with respect to each Juicy Acquired Contract shall have been or be
earned by any member of the Seller Group, on the one hand, and the Company, on
the other hand,  and the Seller Marketing Fees with respect to each applicable
Juicy Acquired Contract shall have been or be payable by any member of the
Seller Group, on the one hand, and the Company, on the other hand, pro rata
based on the percentage of the applicable royalty

 

10

--------------------------------------------------------------------------------


 

period for each such Juicy Acquired Contract during which the Seller Group
member or the Company, as applicable, owned the Juicy Acquired Contract.

 

(c)        The Final Reconciliation shall become final and binding on the
twentieth (20th) Business Day following delivery thereof, unless prior to the
end of such period, the Buyer delivers to the Seller written notice of
disagreement (a “Notice of Disagreement”) specifying the nature of any dispute
as to the Royalties or Seller Marketing Fees, as set forth in the Final
Reconciliation.  The Buyer shall be deemed to have agreed with all items and
amounts of the Royalties and/or Seller Marketing Fees not specifically
referenced in the Notice of Disagreement, and such items and amounts shall not
be subject to review in accordance with Section 2.4(d).  Any Notice of
Disagreement may reference only disagreements based on mathematical errors or
based on amounts of the Royalties and/or Seller Marketing Fees as reflected on
the Final Reconciliation not being calculated in accordance with this
Section 2.4.

 

(d)        During the twenty (20) Business Day period following delivery of a
Notice of Disagreement by the Buyer to the Seller, the parties in good faith
shall seek to resolve in writing any differences that they may have with respect
to the computation of the Royalties and/or Seller Marketing Fees as specified
therein.  Any disputed items resolved in writing between the Seller and the
Buyer within such twenty (20) Business Day period shall be final and binding
with respect to such items, and if the Seller and the Buyer agree in writing on
the resolution of each disputed item specified in the Notice of Disagreement,
the amounts so determined shall be final and binding on the parties for all
purposes hereunder.  If the Seller and the Buyer have not resolved all such
differences by the end of such twenty (20) Business Day period, the Buyer and
the Seller shall, within fifteen (15) Business Days following such twenty (20)
Business Day period, submit, in writing, to an independent public accounting
firm (the “Independent Accounting Firm”) their briefs detailing their views as
to the correct nature and amount of each item remaining in dispute and the
amounts of the Royalties and the Seller Marketing Fees, and the Independent
Accounting Firm shall make a written determination as to each such disputed item
and the amount of the Royalties and the Seller Marketing Fees, which
determination shall be final and binding on the parties for all purposes
hereunder.  The Independent Accounting Firm shall consider only those items and
amounts in the Seller’s and the Buyer’s respective calculations of the Royalties
and the Seller Marketing Fees that are identified as being items and amounts to
which the Seller and the Buyer have been unable to agree.  In resolving any
disputed item, the Independent Accounting Firm may not assign a value to any
item greater than the greatest value for such item claimed by either party or
less than the smallest value for such item claimed by either party.  The
Independent Accounting Firm shall be BDO USA, LLP or, if such firm is unable or
unwilling to act, such other independent public accounting firm as shall be
agreed in writing by the Seller and the Buyer.  The Seller and the Buyer shall
use their commercially reasonable efforts to cause the Independent Accounting
Firm to render a written decision resolving the matters submitted to it within
thirty (30) days following the submission thereof.  Judgment may be entered upon
the written determination of the Independent Accounting Firm in accordance with
Section 10.8.  In acting under this Agreement, the Independent Accounting Firm
will be entitled to the privileges and immunities of an arbitrator.

 

(e)        The costs of any dispute resolution pursuant to Section 2.4,
including the fees and expenses of the Independent Accounting Firm and of any
enforcement

 

11

--------------------------------------------------------------------------------


 

of the determination thereof, shall be borne equally by the Seller and the
Buyer. The fees and disbursements of the Representatives of each party incurred
in connection with the preparation or review of the Final Closing Statement and
preparation or review of any Notice of Disagreement, as applicable, shall be
borne by such party.

 

(f)        (i) The Seller will cause JCI and its Affiliates and (ii) the Buyer
will, and will cause the Company, in each case, to afford the other party and
its Representatives reasonable access, during normal business hours and upon
reasonable prior notice, to the personnel, properties, books and records of JCI
and the Company and to any other information reasonably requested for purposes
of preparing and reviewing the calculations contemplated by this Section 2.4.

 

(g)        If the Royalties earned by the Seller or any of its Affiliates prior
to the Closing Date exceed the amount of the Royalties collected by the Seller
or any of its Affiliates as of the Closing Date, then with respect to such Juicy
Acquired Contract, the Buyer shall remit the amount of the difference to the
Seller out of Royalties actually collected by the Buyer (provided, that the
Buyer shall use commercially reasonable efforts to collect such amounts) by
check or wire transfer within the latest to occur of (i) ten (10) days of the
Final Reconciliation, (ii) receipt by the Buyer of a final and binding
determination of the amount of such Royalties pursuant to the terms of this
Section 2.4, as applicable, or (iii) if such Royalties have not yet been
collected by the Buyer, ten (10) days after the date such Royalties are
collected (if they are collected).  If the Royalties collected by the Seller or
any of its Affiliates as of the Closing Date exceed the Royalties earned by the
Seller or any of its Affiliates prior to the Closing Date, with respect to such
Juicy Acquired Contract, the Seller shall remit the amount of the difference to
the Buyer by check or wire transfer within the latest to occur of (i) ten
(10) days of the Final Reconciliation and (ii) receipt by the Seller of a final
and binding determination of the amount of such Royalties pursuant to the terms
of this Section 2.4, as applicable.  If the Seller Marketing Fees payable by the
Seller or any of its Affiliates prior to the Closing Date exceed the amount of
Seller Marketing Fees paid by the Seller or any of its Affiliates as of the
Closing Date, with respect to such Juicy Acquired Contract, the Seller shall
remit the amount of the difference to the Buyer by check or wire transfer within
the latest to occur of (i) ten (10) days of the Final Reconciliation and
(ii) receipt by the Seller of a final and binding determination of the amount of
such Seller Marketing Fees pursuant to the terms of this Section 2.4, as
applicable.  If the Seller Marketing Fees paid by Seller or any of its
Affiliates as of the Closing Date exceed the Seller Marketing Fees payable by
the Seller or any of its Affiliates prior to the Closing Date, with respect to
such Juicy Acquired Contract, the Buyer shall remit the amount of the difference
to the Seller by check or wire transfer within the latest to occur of (i) ten
(10) days of the Final Reconciliation and (ii) receipt by the Buyer of a final
and binding determination of the amount of such Royalties pursuant to the terms
of this Section 2.4, as applicable.

 

Section 2.5       Purchase Price Allocation.  The Buyer shall prepare a
preliminary allocation of the Purchase Price among the Juicy Global IP Assets
and the assets of the Company, in each case in accordance with Section 1060 of
the Code and the applicable Regulations or comparable provisions for state,
local and foreign Tax Law (together, the “Allocation”).  The Buyer shall forward
a draft of the Allocation to the Seller for the Seller’s review and comment no
later than seventy-five (75) days following the Closing Date.  If the Seller
disputes any item on the Allocation, it shall notify the Buyer of such disputed
item (or items) and the basis for its objection in writing, and the Buyer shall
consider such objection

 

12

--------------------------------------------------------------------------------


 

in good faith (and if the Buyer rejects such objection, it shall notify the
Seller of such rejection and the basis for its rejection in writing) before
finalizing the Allocation (the “Final Allocation”).  If the Buyer assigns the
right to acquire the Juicy Global IP Assets to an Affiliate that is not a
“United States person” (as defined in Section 7701(a)(30) of the Code), the
Parties shall agree on the allocation of the Purchase Price between the Juicy
Global IP Assets, on the one hand, and the Company Shares, on the other hand,
prior to the Closing Date, and the Allocation and the Final Allocation shall be
consistent with such allocation.  The Buyer and the Seller and their respective
Affiliates shall be bound by the Final Allocation for all Tax purposes.  The
Buyer and the Seller shall file, and shall cause their respective Affiliates, to
file, all Tax Returns in a manner consistent with the Final Allocation and shall
take no position contrary thereto unless required to do so by applicable Law or
a final determination.

 

Section 2.6       Earnout.  The Seller may be entitled to receive an additional
payment as described in this Section 2.6 from the Buyer after the Closing, upon
the terms and subject to the conditions set forth herein.

 

(a)        As soon as practicable (and in any event no later than April 15,
2016, the Buyer shall deliver to the Seller a certificate executed by an
executive officer of the Buyer (the “Certificate”) setting forth the Buyer’s
calculation of 2015 Royalties (as defined below), together with reasonable
supporting documentation (including a copy of financial statements for any New
Licensor (as defined below) of the Juicy IP Assets or Juicy Acquired Contracts
(collectively the “Juicy Assets”) for the calendar year ended December 31, 2015
and all written reports from any third party with respect to the Juicy Assets
for such year).  If any financial statements are delivered to lenders with
respect to the Juicy Assets for all or any part of such year, the Buyer shall
include a copy of such financial statements.

 

(b)        If 2015 Royalties exceeds $35,000,000 (the “Royalties  Target”), then
the Buyer shall promptly (but in any event within five (5) Business Days
following delivery of the Certificate) pay to the Seller an amount in cash by
wire transfer to an account designated by the Seller in writing the amount that
is equal to the amount by which the 2015 Royalties exceeds the Royalties Target,
but no more than $10,000,000 in the aggregate.

 

(c)        As used herein, (i) “2015 Royalties” means the aggregate amount of
all royalty revenues and income earned from distributors and partners by a New
Licensor under each license, distribution or partnership agreement pursuant to
which a New Licensor exploits Juicy Assets (or if higher all guaranteed minimum
royalties or income under such agreement) during calendar year ending
December 31, 2015 but excluding any common marketing funds or similar payments
to the extent committed or spent by a New Licensor during calendar year ending
December 31, 2015; and (ii) “New Licensor” means, collectively, the owners of
any right, title or interest in Juicy Assets during such calendar year, which
for the avoidance of doubt shall include the Company and the Buyer and any
successor or assign thereto.

 

(d)        The Buyer shall afford, and shall cause the New Licensor to afford,
to the Seller and any accountants, counsel or other Representatives retained by
the Seller during reasonable business hours and upon reasonable notice to the
Buyer, direct access to, and, to the extent applicable, paper and electronic
copies of, the properties, books,

 

13

--------------------------------------------------------------------------------


 

contracts, personnel, Representatives (including the New Licensor’s accountants)
and records of the New Licensor, their respective Subsidiaries and such
Representatives (including the work papers of the New Licensor’s accountants)
that are reasonably relevant to the review of the Certificate and the
calculation of 2015 Royalties in accordance with this Section 2.6.  Except to
the extent disclosure is required by applicable Law, the Seller agrees that it
shall, and shall use reasonable best efforts to cause any accountants, counsel
or other Representatives retained by the Seller to, hold all information
acquired pursuant to this Section 2.6(d) in confidence in accordance with
Section 7.1.

 

(e)        No rights or interests of the Seller pursuant to this Section 2.6 may
be sold, assigned, transferred, donated, contributed, pledged, hypothecated,
encumbered or otherwise disposed of, in whole or in part, other than
(i) pursuant to a transfer, sale or other disposition of a majority of the
outstanding equity and voting interests of the Seller or a sale of all or
substantially all of the assets of the Seller, (ii) assignments or transfers to
any of the Seller’s Affiliates, or (iii) as collateral security to any lender to
the Seller or an Affiliate of the Seller.

 

(f)        The Buyer shall give the Seller written notice of any material
non-ordinary course transaction by the Company, the Buyer or their respective
Subsidiaries that would reasonably be likely to impact the identity of the
parties responsible for the obligations hereunder or the amount of 2015
Royalties (including any sale or other disposition to a party that is not an
Affiliate of Buyer of the Juicy Assets) and shall cause any successor or assign
to the Juicy Assets representing, when combined with all prior permitted sales
and dispositions, more than 50% of the revenue or income of the Juicy Assets for
the prior twelve month period (the “Juicy Successor”) to assume the obligations
of the Buyer hereunder in an instrument delivered in writing to, and for the
express benefit of, the Seller.  Notwithstanding any such sale or disposition,
the Buyer shall remain fully liable for all obligations under this Section 2.6
unless the Juicy Successor is a single entity assuming all obligations of the
Buyer hereunder as aforesaid.  The Buyer and the Seller shall negotiate in good
faith to adjust the determination of 2015 Royalties, the Royalties Target and/or
other provisions of this Section 2.6 as necessary to preserve the original
intent hereof and to maintain the Seller’s ability to earn the maximum amount of
cash available hereunder.

 

Section 2.7       Withholding.  The Buyer shall be entitled to deduct and
withhold from the Purchase Price payable pursuant to this Agreement such amounts
as the Buyer is required to deduct and withhold for U.S. federal income tax
purposes with respect to the making of such payment under the Code or
Regulations and shall pay over to the appropriate Governmental Authority any
amounts so withheld.  Any such withheld amounts that are so paid over to the
appropriate Governmental Authority shall be treated for all purposes of this
Agreement as having been paid to the payee in respect of whom such deduction and
withholding was made.  To the extent that the Buyer becomes aware of any
applicable U.S. federal withholding Taxes, the Buyer (i) shall provide prompt
written notice to the Seller of the amount of such Tax and (ii) shall consult
with the Seller in good faith as to the nature of the Tax and the basis upon
which such withholding is required.  The Buyer and the Seller agree to use their
commercially reasonable efforts to obtain exemptions from, or reductions of, any
Taxes required to be withheld from payments under this Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE III
CLOSING

 

Section 3.1       Closing.  Subject to the terms and conditions of this
Agreement, the Closing shall take place (a) at the offices of Paul, Weiss,
Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,
New York, at 9:00 a.m., Eastern time, on the third (3rd) Business Day after the
day on which the conditions set forth in ARTICLE VIII (other than any conditions
that by their nature are to be satisfied at the Closing, but subject to the
satisfaction or waiver of those conditions at the Closing) are satisfied or
waived in accordance with this Agreement; provided, that the Seller may, upon
two (2) Business Days prior written notice to the Buyer, delay the Closing for
up to fifteen (15) days, but in no event to a date that is later than the
30th day following the date hereof, as reasonably necessary to prepare all
filings and financial reporting required under applicable securities Laws in
connection with the transactions contemplated hereby or any related
restructurings associated herewith; or (b) at such other place and time as the
Buyer and the Seller may agree in writing.  The date on which the Closing occurs
is referred to as the “Closing Date.”

 

Section 3.2       Deliveries by the Seller.  At the Closing, the Seller shall
deliver to the Buyer the following:

 

(a)        Ancillary Agreements.  To the extent not previously delivered, the
Ancillary Agreements to which the Company and/or any Affiliate of the Seller is
a party, duly executed by the Company and any Affiliate of the Seller;

 

(b)        Officer’s Certificate.  The certificate, signed by an executive
officer of the Seller, to be delivered pursuant to Section 8.2(c);

 

(c)        Organizational Documents.  True and complete copies of the executed
form of operating agreement and the certificate of formation of the Company,
each of which shall be substantially in the form attached hereto as Exhibit C
(collectively, the “Company Organizational Documents”), along with customary
evidence of the filing of the certificate of formation with the Secretary of
State of Delaware; and

 

(d)        Release of Liens.  Evidence (including Intellectual Property security
interest releases in a form ready for filing with the United States Patent and
Trademark Office, United States Copyright Office and the other applicable
Governmental Authorities where evidence of Liens against Owned Intellectual
Property have been recorded), that as of the Closing, (i) the Company Shares are
free and clear of all Liens (except for any Liens arising under federal or state
securities laws), including in favor of the lenders and the agent under the ABL
Credit Agreement and the collateral agent under the Secured Notes Indenture,
(ii) the Company is released from its obligations in respect of each of the ABL
Credit Agreement and the Secured Notes Indenture, including copies of consent
under the ABL Credit Agreement, the termination and release letters from the
agent under the ABL Credit Agreement and the collateral agent under the Secured
Notes Indenture and the supplemental indentures to the Secured Notes Indenture,
in each case, as described in Section 8.1(c).

 

15

--------------------------------------------------------------------------------


 

Section 3.3       Deliveries by the Buyer.  At the Closing, the Buyer shall
deliver, or cause to be delivered, to the Seller the following:

 

(a)        Purchase Price.  (i) An amount in cash equal to the Purchase Price by
wire transfer of immediately available funds to an account or accounts
designated by the Seller in writing no later than two (2) Business Days prior to
the Closing;

 

(b)        Ancillary Agreements.  To the extent not previously delivered, the
Ancillary Agreements to which the Buyer or any of its Affiliate is a party duly
executed by the Buyer and such Affiliates; and

 

(c)        Officer’s Certificate.  The certificate, signed by an executive
officer of the Buyer, to be delivered pursuant to Section 8.3(c).

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in the corresponding sections or subsections of the
disclosure letter delivered by the Seller to the Buyer concurrently with the
execution of this Agreement (the “Seller Disclosure Letter”) (each of which
shall qualify only the specifically identified section or subsection hereof to
which such section of the Seller Disclosure Letter relates and shall not qualify
any other provisions of this Agreement or any Ancillary Agreement), the Seller
hereby represents and warrants to the Buyer that:

 

Section 4.1       Organization and Power.  Each of the Seller Parties is, and
upon formation of the Company in accordance with the Company Organizational
Documents, the Company shall be, duly organized, validly existing and in good
standing, to the extent such good standing is recognized under each relevant
jurisdiction, under the Laws of its jurisdiction of organization.  The Company
will have, when formed in accordance with the Organizational Documents, the
requisite power and authority to own, lease and operate the Juicy IP Assets.

 

Section 4.2       Corporate Authorization.  Each of the Seller Parties  has, and
upon formation of the Company in accordance with the Company Organizational
Documents, the Company shall have, all necessary corporate power and authority
to enter into, deliver and perform this Agreement and each of the Ancillary
Agreements to which it is or will be a party and to consummate the Stock
Purchase, the Global IP Purchase and the transactions contemplated by the
Ancillary Agreements.  The execution, delivery and performance of this Agreement
by the Seller and JCI, the execution, delivery and performance of the Ancillary
Agreements by the Company and the Seller Parties, and the consummation by the
Company and the Seller Parties of the Stock Purchase, the Global IP Purchase and
the transactions contemplated by the Ancillary Agreements have been duly and
validly authorized by all necessary corporate, shareholder and other action on
the part of the Company and the Seller Parties.

 

Section 4.3       Enforceability.  This Agreement has been, and each of the
Ancillary Agreements will be at or prior to the Closing, duly and validly
executed and delivered by the Seller, the Company (as applicable) and any
applicable member of the Seller Group which is party to any Ancillary
Agreement.  This Agreement constitutes, and upon

 

16

--------------------------------------------------------------------------------


 

execution and delivery, each Ancillary Agreement to which the Company or a
member of the Seller Group is a party shall constitute, a legal, valid and
binding agreement of the Company or such member of the Seller Group, enforceable
against it in accordance with its terms, subject to the Enforceability
Exceptions.

 

Section 4.4       Governmental Authorizations.  Assuming that the
representations and warranties of the Buyer contained in Section 5.4 are true
and correct, the execution, delivery and performance of this Agreement and the
Ancillary Agreements by the Seller Parties, the consummation by the Seller
Parties of the Stock Purchase and the Global IP Purchase and compliance by the
Seller with any of the provisions hereof, does not and will not require any
consent, approval or other authorization of, or filing with or notification to
any Governmental Authority (collectively, “Governmental Authorizations”) other
than:

 

(a)        the filing with the Securities and Exchange Commission (the “SEC”) of
any filings and reports that may be required in connection with this Agreement,
the Global IP Purchase and the Stock Purchase under the Securities Exchange Act
of 1934 (as amended, the “Exchange Act”);

 

(b)        compliance with applicable Competition Laws; and

 

(c)        the filing with the applicable Governmental Authority of such
documents as are necessary to record and effectuate the transfer of the Business
Registered IP to the Company and the Buyer (as applicable).

 

Section 4.5       Non-Contravention.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Seller, the Company (for any
Ancillary Agreement to which it is a party) and any applicable member of the
Seller Group which is party to any Ancillary Agreement, the consummation by the
Seller and JCI of the Stock Purchase and the Global IP Purchase and the
compliance by the Seller, the Company (for any Ancillary Agreement to which it
is a party) and any applicable member of the Seller Group which is party to any
Ancillary Agreement with any of the provisions hereof and thereof, does not and
will not (a) contravene or conflict with, or result in any violation or breach
of, any provision of the organizational documents of the Seller, or those
organizational documents of any applicable member of the Seller Group which is
party to any Ancillary Agreement or the Company Organizational Documents,
(b) contravene or conflict with, or result in any violation or breach of, any
Law applicable to the Seller, any applicable member of the Seller Group which is
party to any Ancillary Agreement or the Company or by which any of the Juicy IP
Assets are bound, assuming that all Governmental Authorizations described in
Section 4.4 have been obtained or made, or (c) result in any violation or breach
of, or constitute a default (with or without notice or lapse of time or both)
under, or give rise to a right of termination, cancellation or acceleration of
any right or obligation of any member of the Seller Group or the Company under
any of the Juicy Acquired Contracts.

 

Section 4.6       Capitalization of the Company; Business History.

 

(a)        A complete and accurate list of the authorized and outstanding Equity
Interests of the Company, upon formation of the Company in accordance with the
Company Organizational Documents, is set forth on Section 4.6(a) of the Seller
Disclosure

 

17

--------------------------------------------------------------------------------


 

Letter.  All such outstanding Equity Interests will be, upon formation of the
Company in accordance with the Company Organizational Documents, directly owned
as of the date thereof beneficially and of record by JCI.  Upon formation of the
Company in accordance with the Company Organizational Documents, JCI will have
good and valid title to the Company Shares free and clear of all Liens (except
for any Liens arising under federal or state securities laws and Liens to be
released as contemplated under Section 8.1(c)).  The Company Shares will, as of
Closing, constitute all of the issued and outstanding equity interests of the
Company.  Upon payment of the Purchase Price to the Seller at the Closing, and
subject to satisfaction or waiver of the conditions to closing under
Article VIII, the Seller will cause JCI to convey good and valid title to the
Company Shares to the Buyer, free and clear of all Liens (except for any Liens
arising under federal or state securities laws), Orders, Contracts and other
limitations whatsoever.

 

(b)        Upon formation of the Company in accordance with the Company
Organizational Documents,  all outstanding Equity Interests of the Company shall
be  duly authorized, validly issued, fully paid and non-assessable and not
subject to any pre-emptive rights.

 

(c)        There are no Equity Interests of the Company authorized, issued,
reserved for issuance or outstanding and no outstanding or authorized options,
warrants, rights to acquire, agreements to issue, convertible or exchangeable
securities, subscriptions, other rights or obligations (including any preemptive
rights), calls or commitments of any character whatsoever, relating to the
Equity Interests of the Company, to which the Company is a party or is bound
that provide for the issuance, delivery or sale of Equity Interests of the
Company, in each case excluding this Agreement and each Ancillary Agreement. 
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any Equity Interests of any member of the Seller
Group.

 

(d)        There are no voting trusts, proxies or similar agreements,
arrangements or commitments to which the Company is a party with respect to the
voting of any shares of Equity Interests of the Company and there are no
restrictions of any kind that prevent or restrict the payment of dividends or
other distributions by the Company.  There are no bonds, debentures or notes
issued by the Company that entitle the holder thereof to vote together with
stockholders of the applicable member on any matters.

 

(e)        As of Closing, the Company will not have conducted any business other
than (i) its organization, (ii) the Pre-Closing Transactions and (iii) the other
transactions contemplated hereunder and under the Ancillary Agreements.

 

(f)        The Company has no Subsidiaries.

 

(g)        The Company does not own any Equity Interests or have any joint
ventures.

 

Section 4.7       Juicy Acquired Contracts.  Except as may be set forth on
Section 4.7 of the Seller Disclosure Letter, the Juicy Acquired Contracts
include (a) all Contracts pursuant to which the Seller or any of its Affiliates
grants any Person the right to use any Juicy IP Assets, and all Intellectual
Property settlement and coexistence agreements relating to any Juicy IP Assets
(collectively, “Outbound IP Licenses”), (b) all agreements

 

18

--------------------------------------------------------------------------------


 

under which a third party grants to the Seller or any of its Affiliates any
license of Intellectual Property that is used in the conduct of the Business as
currently conducted, other than any agreements under which a third party grants
to the Seller or any of its Affiliates (i) an enterprise-wide license of
software used generally in connection with the operation of the Seller Business
and the Business and that was not specifically developed or customized for use
in the Business or (ii) a license of software used in connection with the
Seller’s e-commerce platform (collectively, “Inbound IP Licenses” and, together
with the Outbound IP Licenses, the “Business IP Licenses”), and (c) all
distribution agreements pursuant to which the Seller or any of its Affiliates
distributes products of the Business.  Section 1.1(bb) of the Seller Disclosure
Letter sets forth an accurate and complete list of all Juicy Acquired
Contracts.  Each Juicy Acquired Contract is, subject to the Enforceability
Exceptions, a valid and binding agreement of the Company or applicable member of
the Seller Group, as the case may be.  Neither the Company, nor any member of
the Seller Group nor, to the Knowledge of Seller, any other party thereto, is in
default or breach of the terms of any Juicy Acquired Contract and there does not
exist any event which, with the giving of notice or the lapse of time, would
constitute such a breach or default by the Company or applicable member of the
Seller Group or, to the Knowledge of the Seller, any other party thereto.   No
termination of any Business IP License (other than as a result of expiration of
such Business IP License in accordance with its terms) is pending or, to the
Knowledge of the Seller, threatened.

 

Section 4.8       Labor; Controlled Group Liabilities.

 

(a)        As of the date hereof, except as disclosed on Section 4.8 of the
Seller Disclosure Letter, (i) neither the Seller nor the Company is party to,
bound by, negotiating or required to negotiate any collective bargaining or
similar agreement governing the rights of and obligations to any Company
Employee or former Company Employee, (ii) to the Knowledge of the Seller, no
Person, labor organization or other trade union holds bargaining rights with
respect to any Company Employee and (iii) to the Knowledge of the Seller, no
Person, labor organization or other trade union has applied to be certified as
the bargaining agent of any Company Employee.  There are no pending or, to the
Knowledge of the Seller, threatened, and since January 1, 2010, have been no,
strikes, lockouts, union organization activities (including but not limited to
union organization campaigns or requests for representation), pickets,
slowdowns, stoppages, grievances or labor disputes in respect of the Business,
any Company Employees or any former Company Employees.  All Company Employees
are legally permitted to work in the United States or other jurisdiction in
which they are employed.  The Company has no, and has never had any, employees,
including Company Employees, or independent contractors.

 

(b)        There does not exist, nor do any circumstances exist that could
reasonably be expected to result in, any material Controlled Group Liability to
the Company or any Subsidiary thereof.  The Company does not sponsor or
maintain, and is not a party to, and has never sponsored, maintained or been a
party to, any employee benefit plan (within the meaning of Section 3(3) of
ERISA), whether or not subject to ERISA, or any other employee benefit plan,
program, agreement or arrangement.  No employee benefit plan, program, agreement
or arrangement for the benefit of current or former Company Employees or
dependents thereof who perform (or performed) services or who are (or were)
employed outside of the United States could reasonably be expected to result in
any material Liability being imposed upon the assets of the Company.

 

19

--------------------------------------------------------------------------------


 

Section 4.9       Intellectual Property.

 

(a)        The Company owns and possesses (or will, after giving effect to the
Pre-Closing Transactions, own and possess) all right, title and interest in and
to all of the Juicy IP Assets (other than the Juicy Global IP Assets), free and
clear of all Liens (other than Permitted Liens).  JCI owns and possesses (or
will, after giving effect to the Pre-Closing Transactions, own and possess) all
right, title and interest in and to all of the Juicy Global IP Assets, free and
clear of all Liens (other than Permitted Liens).  Section 4.9(a) of the Seller
Disclosure Letter sets forth a complete and accurate list of all Intellectual
Property that is owned by the Seller or any of its Affiliates and used in
connection with the conduct of the Business that is registered, issued or the
subject of a pending application for registration, identifying for each such
registration and pending registration application (i) its registration (as
applicable) and application numbers and the relevant Governmental Authority,
(ii) its owner of record and, if different, its beneficial owner, (iii) its
current status, and (iv) in the case of Trademarks, the international class of
goods or services specified in such registration or application (the “Business
Registered IP”).  Neither the Seller nor any of its Affiliates has been granted
any exclusive license under any Intellectual Property that is owned by a third
party and that is used exclusively or primarily in the conduct of the Business
as currently conducted.  Except as set forth on Section 4.9(b) of the Seller
Disclosure Letter, all Business Registered IP will be included in the Juicy IP
Assets and owned by the Company (in the case of all Juicy IP Assets other than
the Juicy Global IP Assets) and by JCI (in the case of the Juicy Global IP
Assets) after giving effect to the Pre-Closing Transactions.  All Business
Registered IP (other than any pending applications included therein) is in
effect and subsisting and, to the Knowledge of the Seller, valid and
enforceable.  Except as may be set forth on Section 4.9(a) of the Seller
Disclosure Letter, JCI, and any of its Affiliates in whose name any Business
Registered IP has been applied for, have taken commercially reasonable actions
to avoid the abandonment, and to prosecute through registration or issuance, all
of the material Business Registered IP and, to the Knowledge of the Seller,
there is not any reasonable basis for a determination that any of the Business
Registered IP is or, upon issuance or registration, would be invalid or
unenforceable; provided, that no representation or warranty is made under any
provision of this Agreement that any pending application included in the
Business Registered IP will proceed to registration or issuance in the
applicable intellectual property office where such application has been filed. 
Except as indicated on Section 4.9(a) of the Seller Disclosure Letter, no
Business Registered IP is subject to any fees or other payments, or other
actions falling due before the date that is one hundred fifty (150) days
following the date hereof.

 

(b)        Except as set forth on Section 4.9(b) of the Seller Disclosure
Letter, during the prior three years, (i) neither the Seller nor any of its
Affiliates has received written notice of any adverse claim by a third party
relating to the Juicy IP Assets (including any claim contesting or challenging
the registrability, validity or enforceability of any Business Registered IP or
the ownership or right to use any Juicy IP Asset), whether such claim was
asserted against the Company or JCI or any of its Affiliates or against any
licensee, distributor or customer thereof, and the Seller has no Knowledge that
a reasonable basis for any such claim exists; and (ii) the Seller and its
Affiliates have not received any notice, offer to license, or claim in writing
from any Person (a) challenging JCI’s, the Company’s or any of their licensees,
distributors’ or customers’ right to use any Intellectual Property, or
(b) alleging that the conduct of the Business, including the use or exploitation
of any of the Juicy IP Assets by JCI, the Company or their Affiliates or by any
of their licensees

 

20

--------------------------------------------------------------------------------


 

or distributors or customers, infringes, misappropriates, violates or dilutes
any Intellectual Property of any Person or constitutes unfair competition. 
Except as set forth on Section 4.9(b) of the Seller Disclosure Letter and
excluding all claims and proceedings related to counterfeit goods that
reasonably could not be expected to have, either individually or in the
aggregate, a Material Adverse Effect, to the Knowledge of the Seller, no third
party is infringing, misappropriating, diluting or otherwise violating any of
the Company’s or any of its Affiliates’ rights to any of the Juicy IP Assets or
engaging in any activities that constitute unfair competition with respect to
the Business.  The Company and its Affiliates have implemented commercially
reasonable procedures to monitor for and take action to stop infringement of the
Trademarks included in the Juicy IP Assets and the sale of counterfeit products
that infringe any of such Trademarks and have taken commercially reasonable
steps to preserve and protect the Business Registered IP and other Owned
Intellectual Property and to maintain the confidentiality of any of their trade
secrets relating to the Business.  Except as set forth on Section 4.9(b) of the
Seller Disclosure Letter, no Business Registered IP is or in the prior two
(2) years has been involved in any opposition, cancellation, interference,
reissue, reexamination or similar proceeding and, to the knowledge of the
Seller, no such proceeding is or has been threatened with respect to any of the
Business Registered IP.  To the Knowledge of the Seller, no Juicy IP Asset is
subject to any outstanding order, judgment, decree or stipulation issued by a
Governmental Authority restricting the use, licensing or other exploitation
thereof by the Company or any of its Affiliates.

 

(c)        Neither the execution, delivery and performance by the Seller of this
Agreement, nor the consummation by the Seller of the Closing and the other
transactions contemplated by this Agreement will: (i) constitute a material
breach of or default under any Business IP License; (ii) cause the forfeiture or
termination of, or give rise to a right of forfeiture or termination of, any
rights granted under any Business IP License or otherwise result in the
modification of any rights or obligations of the Company or any of its
Affiliates, as applicable, under any Business IP License; or (iii) materially
impair the right of the Company to use, possess, sell, license or otherwise
exploit as applicable any Juicy IP Asset.

 

(d)        Except as set forth on Section 4.9(b) of the Seller Disclosure
Letter, other than the licenses granted under any of the Business IP Licenses,
neither the Company nor any of its Affiliates have entered into agreements
pursuant to which a license has been granted by the Company or such Affiliate to
any third party for use of any Juicy IP Asset.

 

(e)        Except for the Excluded Intellectual Property and as set forth on
Section 4.7 of the Seller Disclosure Letter, the Juicy IP Assets (i) include all
Intellectual Property owned by or exclusively licensed to the Seller or any of
its Affiliates used or held for use in connection with the conduct of the
Business as currently conducted and (ii) together with the Intellectual Property
licensed to the Company under the Juicy Acquired Contracts, constitute all of
the Intellectual Property rights used in, and necessary for, the conduct of the
Business as currently conducted.  The Juicy IP Assets include all Trademarks
owned by the Seller or any of its Affiliates that are used or held for use
exclusively or primarily in connection with the conduct of the Business as
currently conducted.

 

21

--------------------------------------------------------------------------------


 

Section 4.10     Taxes.

 

(a)        (i) To the Knowledge of the Seller, all income Tax Returns and
(ii) all other material Tax Returns, in each case, required to be filed by or
with respect to the income, assets or operations of JCI have been timely filed,
and all such Tax Returns are true, complete and correct in all material
respects. All income and other material Tax Returns required to be filed by or
with respect to the income, assets or operations of the Company have been timely
filed, and all such Tax Returns are true, complete and correct in all material
respects.

 

(b)        All Taxes of JCI and the Company shown to be due on the Tax Returns
referred to in Section 4.10(a) and all other material Taxes of JCI and the
Company have been fully and timely paid, other than Taxes being contested in
good faith and for which adequate reserves have been provided in the Financial
Statements.  All Taxes of JCI and the Company incurred but not yet due and
payable (i) for periods covered by the Financial Statements have been accrued
and adequately disclosed on the Financial Statements and (ii) for periods not
covered by the Financial Statements have been accrued on the books and records
of JCI and the Company in accordance with GAAP.

 

(c)        As of the date hereof, there are no outstanding agreements extending
or waiving the statutory period of limitations applicable to any claim for, or
the period for the payment, collection, assessment or reassessment of, Taxes of
JCI or the Company for any taxable period and no request for any such extension
or waiver is currently pending.

 

(d)        Neither JCI nor the Company has been included in any “consolidated,”
“unitary” or “combined” Tax Return provided for under the laws of the United
States, any non-U.S. jurisdiction or any state, province, prefect or locality
with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than any such Tax Return for which the Seller
is the parent).

 

(e)        As of the date hereof, no material deficiencies asserted in writing
or material assessments made as a result of the examinations of any of the Tax
Returns referred to in Section 4.10(a) are currently outstanding.  Neither JCI
nor the Company is currently contesting the Tax liability of the Company or JCI
with respect to any Tax Return referred to in Section 4.10(a) before any court,
tribunal or agency.

 

(f)        As of the date hereof, neither JCI nor the Company is currently the
subject of an audit, examination or other material proceeding with respect to
any Tax Return referred to in Section 4.10(a) by any Governmental Authority (and
no such audit, examination or proceeding is pending or, to the Knowledge of the
Seller, threatened in writing).

 

(g)        All material Taxes that the Company is (or was) required by Law to
withhold or collect in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, member or other third party have
been duly withheld or collected, and have been timely paid over to the proper
authorities to the extent due and payable.

 

22

--------------------------------------------------------------------------------


 

(h)        Since January 1, 2009, no written claim has been made by any
Governmental Authority in a jurisdiction where JCI or the Company does not file
Tax Returns that JCI or the Company, as applicable, is or may be subject to
taxation by that jurisdiction or required to file Tax Returns in that
jurisdiction.

 

(i)         JCI and the Company have delivered or made available to the Buyer
copies of each of the Tax Returns (or, in the case of consolidated, unitary or
combined Tax Returns, pro forma returns) for income Taxes filed on behalf of JCI
and the Company since 2009.

 

(j)         The Seller is not a “foreign person” within the meaning of
Section 1445 of the Code.

 

(k)        There are no Tax sharing, allocation, indemnification or similar
agreements in effect as between the Company or any predecessor or Affiliate
thereof and any other party (including the Seller and any predecessors or
Affiliates thereof) under which the Buyer or the Company could be liable for any
Taxes or other claims of any party, other than any such agreement not primarily
concerned with the sharing, allocation or indemnification of Taxes
(collectively, “Tax Sharing Agreements”).

 

(l)         The Company will not be required to include any material item of
income in, or exclude any material item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any of the following that occurred or existed on or prior to the
Closing Date: (a) a “closing agreement” as described in Section 7121 of the Code
(or any corresponding or similar provision of state, local or non-U.S. income
Tax law), (b) an installment sale or open transaction, (c) a prepaid amount,
(d) an intercompany item under Treasury Regulation Section 1.1502-13 or an
excess loss account under Treasury Regulation Section 1.1502-19, (e) a change in
the accounting method of the Company or JCI pursuant to Section 481 of the Code
or any similar provision of the Code or the corresponding tax laws of any
nation, state or locality, or (f) an election pursuant to Section 108(i) or the
Code.

 

(m)       During the two- (2-) year period ending on the date of this Agreement,
the Company was not a distributing corporation or a controlled corporation in a
transaction intended to be governed by Section 355 of the Code.

 

(n)        Neither JCI nor the Company has engaged in a “listed transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2).

 

(o)        The Company is and has been treated as a disregarded entity for U.S.
federal and state income tax purposes for all taxable periods since the date of
its formation, and no election has been filed with respect to the Company to
cause it to be treated as an association taxable as a corporation for U.S.
federal or state income tax purposes.

 

(p)        Section 4.8 and this Section 4.10 constitutes the exclusive
representations and warranties of the Seller with respect to Taxes.  No
representation or warranty contained in this Section 4.10 (excluding
representations or warranties contained in Section 4.10(d), Section 4.10(k),
Section 4.10(l) and Section 4.10(m)) shall be deemed to

 

23

--------------------------------------------------------------------------------


 

apply directly or indirectly with respect to any taxable period (or portion
thereof) beginning after the Closing Date.

 

Section 4.11     Litigation.  After giving effect to the Pre-Closing
Transactions, there are no Legal Actions pending or, to the Knowledge of the
Seller, threatened against or otherwise affecting the Company or the Juicy IP
Assets.  There are no Orders outstanding against the Company.

 

Section 4.12     Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other similar fee or commission in connection with
the Stock Purchase or the Global IP Purchase from the Company based upon
arrangements made by or on behalf of the Seller or any of its Subsidiaries.

 

Section 4.13     Absence of Certain Changes.

 

(a)        Except as set forth in Section 4.13(a) of the Seller Disclosure
Letter, since December 29, 2012, there has not occurred any Material Adverse
Effect.

 

(b)        Except as set forth on Section 4.13(b) of the Seller Disclosure
Letter and except for matters relating to the transactions contemplated by this
Agreement or the Ancillary Agreements and except as would be permitted after the
date hereof under Section 6.1, since December 29, 2012, the Seller and its
Affiliates have conducted business with respect to the Juicy IP Assets only in
the ordinary and usual course.

 

Section 4.14     Financial Data.  Section 4.14 of the Seller Disclosure Letter
sets forth a schedule of certain unaudited selected financial data related to
the Business for the fiscal year ended December 29, 2012 and the two quarters
ended June 29, 2013 (collectively, the “Financial Data”).  The Financial Data
has been prepared from the books and records of the Seller and its Affiliates
and fairly present in all material respects in accordance with GAAP consistently
applied (subject to the absence of notes and year-end adjustments) the net sales
of the Business and the licensing revenue associated with the Juicy Acquired
Contracts for the periods ended on such dates.

 

Section 4.15     Suppliers and Distributors.  Section 4.15 of the Seller
Disclosure Letter sets forth (a) a list of the five (5) largest suppliers of the
Business (by dollar amount) for the twelve (12) months ended as of June 29, 2013
(the “Major Suppliers”) and (b) a list of all distributors of the Business
during first three fiscal quarters of 2013.  Since January 1, 2013 to the date
hereof, to the Knowledge of the Seller, no Major Supplier has threatened to
materially and adversely change its relationship with the Business.

 

Section 4.16     No Undisclosed Liabilities.  Other than the Juicy Assumed
Liabilities, the Company has no Liabilities.

 

Section 4.17     No Other Representations or Warranties.  Except as and to the
extent expressly set forth in this ARTICLE IV, in any Ancillary Agreement, or in
any agreement, certificate or instrument delivered pursuant to this Agreement,
the Seller and its Representatives and Affiliates do not make any
representations or warranties, express or implied, with respect to the Company,
or any of its businesses, assets or liabilities, to the Buyer or any other
Person and hereby disclaims all liability and responsibility for any other

 

24

--------------------------------------------------------------------------------


 

representation or warranty made, communicated, or furnished to the Buyer or such
other Person.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the corresponding sections or subsections of the
disclosure letter delivered by the Buyer to the Seller concurrently with the
execution of this Agreement (the “Buyer Disclosure Letter”) (each of which shall
qualify only the specifically identified section or subsection hereof to which
such section of the Buyer Disclosure Letter relates and shall not qualify any
other provision of this Agreement or any Ancillary Agreement), the Buyer
represents and warrants to the Seller that:

 

Section 5.1       Organization and Power.  The Buyer is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of organization
and has the requisite power and authority to own, lease and operate its assets
and properties and to carry on its business as now conducted.

 

Section 5.2       Corporate Authorization.  The Buyer has all necessary
corporate power and authority to enter into, deliver and perform this Agreement
and the Ancillary Agreements to which the Buyer is a party and to consummate the
Stock Purchase, the Global IP Purchase and the transactions contemplated by the
Ancillary Agreements.  The execution, delivery and performance of this Agreement
and the Ancillary Agreements to which the Buyer is a party by the Buyer and the
consummation by the Buyer of the Stock Purchase and Global IP Purchase, and the
transactions contemplated by the Ancillary Agreements to which it is a party
have been duly and validly authorized by all necessary corporate action on the
part of the Buyer.

 

Section 5.3       Enforceability.  This Agreement has been, and each of the
Ancillary Agreements will be at or prior to the Closing, duly and validly
executed and delivered by the Buyer. This Agreement constitutes, and upon
execution and delivery, each Ancillary Agreement to which the Buyer is a party
shall constitute, a legal, valid and binding agreement of the Buyer, enforceable
against it in accordance with its terms, subject to the Enforceability
Exceptions.

 

Section 5.4       Governmental Authorizations.  Assuming that the
representations and warranties of the Seller contained in Section 4.4 are true
and correct, the execution, delivery and performance of this Agreement and the
Ancillary Agreements by the Buyer, the consummation by the Buyer of the Stock
Purchase and Global IP Purchase, and compliance by the Buyer with any of the
provisions hereof and thereof, do not and will not require any Governmental
Authorization, other than compliance with applicable Competition Law.

 

Section 5.5       Non-Contravention.  The execution, delivery and performance of
this Agreement and the Ancillary Agreements by the Buyer, the consummation by
the Buyer of the Stock Purchase and the Global IP Purchase and the compliance by
the Buyer with any of the provisions hereof or thereof, does not and will not:
(a) contravene or conflict with, or result in any violation or breach of, any
provision of its organizational documents or (b) contravene or conflict with, or
result in any violation or breach of, any Law applicable to

 

25

--------------------------------------------------------------------------------


 

the Buyer or any of its Subsidiaries or by which any assets of the Buyer or any
of its Subsidiaries (“Buyer Assets”) are bound.

 

Section 5.6       Sufficient Funds; Equity Financing.

 

(a)        The Buyer’s obligations hereunder and under the License are not
subject to any conditions regarding the Buyer’s or any other Person’s ability to
obtain financing for the consummation of this Agreement and the License and the
other transactions contemplated hereby and thereby.

 

(b)        The Buyer has obtained, and has provided the Seller with, a true and
complete copy of an executed equity commitment letter, a copy of which is
annexed hereto as Annex A (the “Equity Commitment Letter”), from Green Equity
Investors V, L.P. and Green Equity Investors Side V, L.P. (collectively, the
“Sponsor”) to provide equity financing to the Buyer to which the Seller is an
express third party beneficiary subject to the terms thereof of an amount
necessary to consummate the transactions contemplated by this Agreement.  The
Equity Commitment Letter is a legal, valid and binding obligation of the Buyer
and the other parties thereto, enforceable in accordance with its terms. The
Equity Commitment Letter is in full force and effect, and has not been
withdrawn, rescinded or terminated or otherwise amended or modified in any
respect, and no such amendment or modification is contemplated. The Buyer is not
in breach of any of the terms or conditions set forth in the Equity Commitment
Letter, and no event has occurred which, with or without notice, lapse of time
or both, could reasonably be expected to constitute a breach, default or failure
to satisfy any condition precedent set forth therein. The net proceeds from the
Equity Commitment Letter (together with cash from the Buyer and its Affiliates)
will be sufficient to consummate the Global IP Purchase and the Stock Purchase
and all other payments contemplated under this Agreement and the Ancillary
Agreements on the Closing, including the Buyer’s costs and expenses and the
Purchase Price, in each case on the terms and conditions contained in this
Agreement or the Ancillary Agreements, as applicable, and there is not, nor will
there be, any restriction on the use of such cash for such purpose.

 

Section 5.7       Guarantee.  Concurrently with the execution of this Agreement,
the Buyer has delivered to the Seller a guarantee of the Sponsor, a copy of
which is annexed hereto as Annex B, in favor of the Seller dated the date hereof
(as amended, modified or supplemented from time to time in accordance with its
terms, the “Guarantee”) pursuant to which the Sponsor has guaranteed the payment
of the Purchase Price by the Buyer and performance of all obligations of the
Buyer (including all obligations to cause Affiliates to perform obligations).
The Guarantee is in full force and effect and constitutes the legal, valid and
binding obligation of the Guarantors, enforceable in accordance with its terms,
and has not been amended, withdrawn or rescinded in any respect. No event has
occurred which, with or without notice, lapse of time or both, would constitute
a default on the part of the Guarantors under the Guarantee.

 

Section 5.8       Litigation.  There are no Legal Actions pending or, to the
Knowledge of the Buyer, threatened, against the Buyer or its Affiliates that
would have a Buyer Material Adverse Effect.  There are no Orders outstanding
against the Buyer that would have a Buyer Material Adverse Effect.

 

26

--------------------------------------------------------------------------------


 

Section 5.9       No Regulatory Impediment.  The Buyer is not aware of any fact
relating to the Buyer or any of its Affiliates’ respective businesses,
operations, financial condition or legal status, including any officer’s,
director’s or current employee’s status, that might reasonably be expected to
impair the ability of the Parties to obtain, on a timely basis, any Governmental
Authorization, Permit, Order, consent, declaration or approval of, or ability to
contract with, any Governmental Authority or third party necessary for the
consummation of the Stock Purchase or the Global IP Purchase.

 

Section 5.10     Investment Intent.  The Buyer acknowledges that the Company
Shares are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon the Buyer’s representations
contained in this Agreement.  The Buyer is acquiring the Company Shares for the
Buyer’s own account for investment only and not with a view towards their
distribution in violation of applicable Law.  The Buyer is an accredited
investor within the meaning of Regulation D under the Securities Act.

 

Section 5.11     Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other similar fee or commission from the Seller in
connection with the Stock Purchase or the Global IP Purchase based on
arrangements made by or on behalf of the Buyer or its Subsidiaries.

 

Section 5.12     Independent Investigation.  In entering into this Agreement and
each of the other documents and instruments relating to the Stock Purchase and
the Global IP Purchase, the Buyer has relied solely upon its own investigation
and analysis, and the Buyer acknowledges and agrees (a) that, except for the
specific representations and warranties of the Seller contained in ARTICLE IV
(including any that are subject to the Seller Disclosure Letter), in any
Ancillary Agreement, or in any other agreement, certificate or instrument
delivered pursuant to this Agreement, none of the Seller, its Affiliates or any
of their respective stockholders, controlling persons or Representatives makes
or has made any representation or warranty, either express or implied, with
respect to the Seller Group, the Company or their respective businesses,
operations, technology, assets, liabilities, results of operations, financial
condition, prospects or projections, budgets, estimates or operational metrics
or as to the accuracy or completeness of any of the information (including any
statement, document or agreement delivered pursuant to this Agreement and any
financial statements and any projections, estimates or other forward-looking
information) provided (including in any management presentations, information or
descriptive memorandum, certain “data rooms” maintained by the Seller, its
Affiliates or any of their respective stockholders, controlling Persons or
Representatives, supplemental information or other materials or information with
respect to any of the above) or otherwise made available to the Buyer or any of
its Affiliates, stockholders or Representatives and (b) that, to the fullest
extent permitted by applicable Law, none of the Seller, its Affiliates or any of
their respective stockholders, controlling Persons or Representatives shall have
any liability or responsibility whatsoever to the Buyer, its Affiliates,
stockholders or Representatives on any basis (including in contract or tort, at
law or in equity, under federal or state securities Laws or otherwise) based
upon any information provided or made available, or statements made (or any
omissions therefrom), to the Buyer, its Affiliates, stockholders or
Representatives, except as and only to the extent expressly set forth in this
Agreement, the Ancillary Documents and Seller Disclosure Letter.  The Buyer
acknowledges and agrees that it has been furnished with, or given adequate
access to, all information and materials relating to the members of the

 

27

--------------------------------------------------------------------------------


 

Seller Group and the Company that it has requested and Representatives of the
Seller have answered all inquiries that the Buyer has made of them concerning
the Seller and the Company.  Notwithstanding the foregoing, any evaluation or
investigation by the Buyer or its Representatives shall not affect the
representations and warranties made by the Seller in this Agreement or the
rights and remedies of the Buyer for breaches of the representations or
warranties.

 

Section 5.13     No Other Representations or Warranties.  Except as and to the
extent expressly set forth in this ARTICLE V or in any other agreement,
certificate or instrument delivered pursuant to this Agreement, the Buyer and
its Affiliates do not make any representations or warranties, express or
implied, with respect to the Buyer or any of its assets or liabilities, to the
Seller or any other Person, and the Buyer hereby disclaims all liability and
responsibility for any other representation or warranty made, communicated, or
furnished to the Seller or such other Person.

 

ARTICLE VI
PRE-CLOSING COVENANTS

 

Section 6.1       Conduct of the Business.  Without the prior written consent of
the Buyer, not to be unreasonably withheld, delayed or conditioned, and except
as expressly contemplated by this Agreement or any Ancillary Agreement, or as
set forth in Section 6.1 of the Seller Disclosure Letter, or as otherwise
required by applicable Law, from and after the date of this Agreement until the
earlier of the Closing and the termination of this Agreement pursuant to
ARTICLE X, the Seller shall and shall cause its Affiliates to conduct the
Business, according to the Seller’s and its Affiliates’ ordinary course of
business consistent with past practice in all material respects (provided, that
Seller and its Affiliates may take such actions and/or omit to take actions in
connection with winding down the operations of the Business as it deems
reasonably necessary so long as such actions (a) would not violate the terms of
the License if such actions were taken after Closing and (b) do not adversely
impact (i) the ability of the Seller and its Affiliates to consummate the
transactions contemplated hereby, (ii) the Juicy IP Assets, (iii) the Juicy
Acquired Contracts, (iv) the goodwill of the Business or (v) the Company’s
ability to license the Juicy IP Assets following Closing).  For the avoidance of
doubt, nothing herein shall prevent the Seller or its Affiliates from
terminating leases, assigning leases or subleases or converting leased retail
space consistent with the terms of the License or from exercising any and all
rights to terminate, kick-out or not renew any lease in accordance with its
terms.  Moreover, nothing herein shall require the Seller to perform any
remodeling, renovations or other capital expenditures with respect to the
Business or to renew or extend any real property leases.  Without limiting the
generality of the foregoing, without the prior written consent of the Buyer, not
to be unreasonably withheld, delayed or conditioned, and except as expressly
contemplated by this Agreement or any Ancillary Agreement, or as set forth in
Section 6.1 of the Seller Disclosure Letter, or as otherwise required by
applicable Law, from and after the date of this Agreement until the earlier of
the Closing Date and the termination of this Agreement pursuant to ARTICLE X,
the Seller shall not and shall cause its Affiliates not to (in each case solely
to the extent such action affects the Juicy IP Assets or, in the case of
subsections (a), (b), (c), (d), (h), (j) or (k), the Company):

 

(a)        Organizational Documents.  Amend any of the Company Organizational
Documents;

 

28

--------------------------------------------------------------------------------


 

(b)                              Equity Interests.  (i) Adjust, split, combine
or reclassify the Equity Interests of the Company, (ii) redeem, purchase or
otherwise acquire, directly or indirectly, any shares of Equity Interests of the
Company, (iii) grant any Person any right or option to acquire any shares of the
Equity Interests of the Company or (iv) issue, deliver or sell any additional
shares of Equity Interests of the Company;

 

(c)                               Indebtedness.  Incur any indebtedness of the
Company (including any guaranties by the Company of any indebtedness of any
third party) that will remain outstanding as of the Closing;

 

(d)                              Acquisitions.  Acquire by merger or
consolidation with, or by purchase of a substantial portion of stock or assets
of (or otherwise), any Person or business or any material assets, except for
purchases other than in the ordinary course of business consistent with past
practice;

 

(e)                               Dispositions.  (i) Sell, lease, license,
transfer, pledge, grant or dispose of any  material Intellectual Property or
other material assets of the Company, other than (A) the sale of inventory in
the ordinary course of business, (B) other dispositions in the ordinary course
of business or (C) pursuant to any Contract existing and in effect as of the
date hereof that is disclosed on Section 4.8 of the Seller Disclosure Letter or
entered into after the date hereof in compliance with this Agreement or
(ii) create any Lien on any Juicy Assets, except for Permitted Liens and Liens
that will be released at or prior to the Closing;

 

(f)                                Juicy Acquired Contracts.  Amend (other than
ministerial amendments) or voluntarily terminate any Juicy Acquired Contract;

 

(g)                               Legal Actions.  Waive, release, assign, settle
or compromise any Juicy Assumed Legal Action, other than (i) in the ordinary
course of business consistent with past practice or (ii) if the loss resulting
from such waiver, release, assignment settlement or compromise is fully covered
by an Insurance Policy;

 

(h)                              Taxes.  Make any material non-income Tax
election or settle and/or compromise any material Tax liability of the Company
other than in the ordinary course of business or as contemplated in Section 9.8;
prepare any material non-income Tax Return of the Company in a manner which is
inconsistent with the past practices of the Company with respect to the
treatment of items on such Tax Returns (unless otherwise required by applicable
Law); cause the Company to incur any material liability for Taxes other than in
the ordinary course of business or in a transaction contemplated by this
Agreement; or file an amended non-income Tax Return;

 

(i)                                  Registered IP.  Abandon or allow to lapse
any Business Registered IP;

 

(j)                                  Liquidation or Dissolution.  Adopt a plan
of complete or partial liquidation, dissolution, merger, consolidation or
recapitalization of the Company; or

 

(k)                              (i) cause the Company to hire or engage any
employees or other service providers, (ii) cause the Company to sponsor,
maintain or assume any Liability under, any employee benefit plan (within the
meaning of Section 3(3) of ERISA), whether or

 

29

--------------------------------------------------------------------------------


 

not subject to ERISA, or any other employee benefit plan, program, agreement or
arrangement (including, without limitation, any Controlled Group Liability), or
(iii) cause the Company to assume any Liability with respect to any current or
former Company Employees or any other current or former service providers of the
Seller or any of its Subsidiaries or Affiliates; or

 

(l)                                  Related Actions.  Agree to do any of the
foregoing.

 

The Buyer acknowledges and agrees that nothing in this Section 6.1 shall be
construed to restrict or otherwise limit the members of the Seller Group or any
of their respective Subsidiaries’ ability to conduct the Seller Business as
determined by the members of the Seller Group (in their sole discretion),
including taking or cause to be taken any of the actions set forth in this
Section 6.1, to the extent such action affects solely the Seller Business and in
no way affects in any manner the Juicy IP Assets (or, in the case of subsections
(a), (b), (c), (d), (j) or (k) above, the Company.  Nothing contained in this
Agreement shall give the Buyer, directly or indirectly, rights to control or
direct the operations of any member of the Seller Group or the Company before
the Closing Date.  Before the Closing Date, the Seller shall, consistent with
the terms and conditions of this Agreement, exercise complete control and
supervision over the operations of each member of the Seller Group and the
Company.  For the avoidance of doubt, the Buyer shall not have any right to
control or direct the operations of any member of the Seller Group following the
Closing Date.

 

If the Seller or the Company desires to take an action which would be prohibited
pursuant to this Section 6.1 without the written consent of the Buyer, prior to
taking such action the Seller may request such written consent by sending an
e-mail to all of the individuals set forth in Section 6.1 of the Buyer
Disclosure Letter.  Any of the individuals set forth in Section 6.1 of the Buyer
Disclosure Letter may grant consent on behalf of the Buyer to the taking of any
action that would otherwise be prohibited pursuant to Section 6.1 by e-mail or
such other notice that complies with the provisions of Section 10.10.

 

Section 6.2                          Exclusive Dealing.  During the period from
the date of this Agreement through and including the Closing Date, the Seller
shall not, and shall cause the Company to refrain from taking any action to,
directly or indirectly, approve, authorize, encourage, initiate, solicit, or
engage in discussions or negotiations with, or provide any information to, any
Person other than the Buyer and its Affiliates or Representatives concerning any
Alternate Transaction (as defined below) and the Seller shall prevent the
Company from entering into any Alternate Transaction.  Furthermore, the Seller
shall and shall cause each of its Subsidiaries and its Affiliates or
Representatives to (i) immediately cease and cause to be terminated any and all
solicitation or intentional encouragement of Alternative Transactions from,
provision of information (including through any data room) and discussions or
negotiations with respect to Alternative Transactions with, any Person conducted
prior to the execution of this Agreement by the Seller, any Subsidiary of the
Seller or any of its or their respective Affiliates or Representatives and
(ii) promptly request any such Person to promptly return or destroy all
confidential information concerning the Company and the Juicy IP Assets in
accordance with the applicable confidentiality agreement between the Seller and
such Person.  For purposes hereof, an “Alternate Transaction” shall mean any
sale or purchase (whether in a single transaction or a series of related
transactions) of the Company, the Juicy IP Assets or any portion thereof to a
third Person(s) other than the Buyer, the Seller or their respective Affiliates
(a “Third Party”).  From the date hereof until

 

30

--------------------------------------------------------------------------------


 

the earlier of (i) the Closing and (ii) termination of this Agreement pursuant
to ARTICLE X hereof, the Seller shall, within two (2) Business Days, notify the
Buyer if it receives any proposal or offer from a third Person for an Alternate
Transaction, or any inquiry or contact with any Person with respect thereto, and
shall, in any such notice to the Buyer, indicate in reasonable detail the
identity of the offeror and the terms and conditions of any proposal or offer.

 

Section 6.3                          Pre-Closing Transactions.

 

(a)                               Prior to the Closing, the Seller shall, and
shall cause the Company and each other Affiliate party thereto to execute and
deliver the Pre-Closing Transfer Documents and to consummate the Pre-Closing
Transactions as contemplated thereby.

 

(b)                              If in connection with the Global IP Purchase,
the Stock Purchase or the Pre-Closing Transactions a consent, authorization,
approval or waiver of a third party (a “Consent”) is required under a Juicy
Acquired Contract, the absence of which would constitute a breach or other
contravention of Law or the terms of any such Juicy Acquired Contract, the
Seller shall and shall cause its Affiliates to use reasonable best efforts to
obtain such Consent (at the sole cost of the Seller and such Affiliates other
than the Company) without agreeing to any change in the terms of such Juicy
Acquired Contract.  The Buyer shall reasonably cooperate with and assist the
Seller in obtaining such Consents; provided, however, that the Buyer shall have
no obligation to give any guarantee or other consideration of any nature in
connection with any such Consent or consent to any change in the terms of any
Juicy Acquired Contract that the Buyer in its sole discretion may deem adverse
to the interests of the Buyer or the Company.

 

Section 6.4                          Contact with Customers, Suppliers and Other
Business Relations.  The Buyer hereby agrees that it is not authorized to and
shall not (and shall not permit any of its Representatives or Affiliates to)
contact any employee, tenant, landlord, customer, supplier, distributor or other
material business relation of any member of the Seller Group or the Company (in
each case, in their capacity as such) prior to the Closing without the prior
consent of the Seller and allowing a designee of the Seller the opportunity to
be present during any such communication.

 

Section 6.5                          Efforts; Consents; Filings; Further Action.

 

(a)                               Upon the terms and subject to the conditions
set forth in this Agreement and in accordance with applicable Law, each of the
Parties shall, and shall cause its respective Affiliates to, use its reasonable
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary, proper or advisable to ensure that the conditions
set forth in ARTICLE VIII applicable to such Party are satisfied and to
consummate the Stock Purchase and the Global IP Purchase as promptly as
practicable following the date of this Agreement.

 

(b)                              Upon the terms and subject to the conditions of
this Agreement and in accordance with applicable Law, (i) the Seller shall, and
shall cause its Affiliates to, use its reasonable best efforts to promptly
obtain any consents, approvals or other authorizations, and make any filings and
notifications, required in connection with the

 

31

--------------------------------------------------------------------------------


 

Global IP Purchase, the Stock Purchase or the License, (ii) each of the Buyer
and the Seller shall, and shall cause each of their respective Affiliates to,
use its reasonable best efforts to promptly (A) make any other submissions
required in connection with the Stock Purchase, the Global IP Purchase or the
License under the Securities Act, the Exchange Act, any applicable Competition
Law, the CGCL, the Applicable Exchange rules and regulations and any other
applicable Law, and (B) take or cause to be taken all other actions necessary,
proper or advisable consistent with this Section 6.5 to cause the expiration of
the applicable waiting periods, or receipt of required consents, approvals or
authorizations, as applicable, under such Laws as soon as practicable.  The
Buyer and the Seller shall cooperate and consult with each other in connection
with the making of all such filings and notifications, including by providing
copies of all relevant documents to the non-filing party and its advisors before
filing.  Neither the Buyer nor the Seller shall consent to any voluntary
extension of any statutory deadline or waiting period or to any voluntary delay
of the consummation of the Stock Purchase, the Global IP Purchase or the
transactions contemplated by the License at the behest of any Governmental
Authority without the consent of the Seller or the Buyer, respectively.  Members
of the Seller Group shall use commercially reasonable efforts to obtain, on or
prior to the Closing Date, all consents, approvals or other authorizations
necessary for: (i) the transfer of the Juicy IP Assets and Juicy Assumed
Liabilities to the Company, as described in Section 6.3 and (ii) the
consummation of the transactions contemplated under this Agreement and all
Ancillary Agreements in connection with all Business IP Licenses.  Each of the
Buyer and the Seller shall cooperate in the preparation of all required filings,
including filings under the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder (the “HSR
Act”) (which such filings shall be filed within five (5) to ten (10) Business
Days after the date of this Agreement), and that of any other Governmental
Authority.  Notwithstanding anything to the contrary in this Agreement, neither
the Seller (or any of its Affiliates), nor the Buyer (or any of its Affiliates),
shall be required to agree to waive any rights or to accept any limitation on
its operations or to dispose of any assets in connection with obtaining any such
consent, approval or other authorization.  The Seller shall use its commercially
reasonable efforts to have, on or prior to the Closing Date, the Specified
Collaboration Letters attached as Annex B to the Seller Disclosure Letter
executed and delivered by all parties thereto.

 

(c)                               Each of the Buyer and the Seller shall
promptly inform the other party upon receipt of any material communication from
any Governmental Authority regarding the Global IP Purchase, the Stock Purchase
or the License.  If the Buyer (or any of its Affiliates) or the Seller (or any
of its Affiliates) receives a request for additional information from any
Governmental Authority that is related to the Global IP Purchase, the Stock
Purchase or the License, then such party shall endeavor in good faith to make,
or cause to be made, to the extent practicable and after consultation with the
other party, an appropriate response to such request.  Neither the Buyer (or any
of its Affiliates) nor the Seller (or any of its Affiliates) shall participate
in any meeting or engage in any material substantive conversation with any
Governmental Authority without giving the other Party prior notice of the
meeting or conversation and, unless prohibited by such Governmental Authority,
the opportunity to attend or participate.  Each Party shall promptly advise the
other Party of any understandings, undertakings or agreements (oral or written)
which such Party (or any of its Affiliates) proposes to make or enter into with
any Governmental Authority in connection with the Global IP Purchase, the Stock
Purchase or License.  In furtherance and not in limitation of the foregoing and
subject to the last sentence of Section 6.5(b), the Buyer

 

32

--------------------------------------------------------------------------------


 

shall use its reasonable best efforts to resolve any objections that may be
asserted with respect to the transactions contemplated by this Agreement under
any antitrust, competition or trade regulatory Law as promptly as practicable.

 

(d)                              Upon the terms and subject to the conditions
set forth in this Agreement and in accordance with applicable Law, the Seller
covenants and agrees that, from time to time, upon the Buyer’s request and at
the Buyer’s expense, the Seller shall provide any further necessary
documentation and do all further acts reasonably requested by the Buyer to
confirm and perfect title in and to the Juicy IP Assets in the Buyer, its
successors and assigns, including executing and delivering to the Buyer one or
more assignment agreements with respect to the Juicy IP Assets in order to
record the assignment granted herein with the United States Patent and Trademark
Office, United States Copyright Office and equivalent offices in non-U.S.
jurisdictions.

 

(e)                               Upon the terms and subject to the conditions
set forth in this Agreement and in accordance with applicable Law, the Seller
shall, and shall cause its respective Affiliates to, use its reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable, to provide the Buyer’s
independent accountants with access to all books, records and other information
relating to the Business and the Company within its control and reasonably
requested, to permit the Buyer to comply with its legal and regulatory
requirements after the Closing.

 

(f)                                Notwithstanding anything to the contrary in
this Section 6.5, in no event shall the Buyer or any member of the Seller Group
be obligated to commence any Legal Action or bear any expense or pay any cost,
or grant any concession in connection with obtaining any consents,
authorizations or approvals required hereunder; provided, that the payment of
all filing fees under the HSR Act shall be borne equally between the Buyer and
the Seller.

 

Section 6.6                          Equity Financing.  The Buyer shall obtain,
and shall cause Sponsor to provide, proceeds pursuant to the Equity Commitment
Letter on or prior to the Closing on the terms and conditions described in the
Equity Commitment Letter.  Without limiting the foregoing, the Buyer shall
(i) comply with its obligations under the Equity Commitment Letter,
(ii) maintain in effect the Equity Commitment Letter and (iii) enforce all of
its rights under the Equity Commitment Letter (or any definitive agreements
relating thereto).

 

Section 6.7                          Resignation of Directors and Officers.  The
Seller shall seek resignations of each member of the Board of Directors of the
Company and such officers of the Company, such resignations to be effective
concurrently with the Closing.

 

Section 6.8                          Expenses.  Except as expressly provided
otherwise in this Agreement, whether or not the Global IP Purchase and the Stock
Purchase are consummated, all expenses (including those payable to
Representatives) incurred by any Party or on its behalf in connection with this
Agreement, the Global IP Purchase, the Stock Purchase or the License
(collectively, “Expenses”) shall be paid by the Party incurring those Expenses;
provided, that any Expenses incurred by the Company at or prior to Closing shall
be paid by the Seller at or prior to Closing.

 

33

--------------------------------------------------------------------------------


 

Section 6.9                          Release of Liens.  At or prior to the
Closing, the Seller shall, and shall cause its Affiliates to, use reasonable
best efforts to obtain (i) from the agent under the ABL Credit Agreement one or
more termination and release letters, that (x) terminate and release the Liens
under the ABL Credit Agreement on the Company Shares, the Juicy Global IP Assets
and the assets of the Company (including the Juicy IP Assets) and (y) terminate
and release the obligations of the Company under the ABL Credit Agreement and
related loan documents, in each case, effective as of immediately after the
Closing upon the receipt of the net cash proceeds of the Global IP Purchase and
the Stock Purchase by the agent under the ABL Credit Agreement and (ii) from the
(x) indenture trustee under the Secured Notes Indenture one or more supplemental
indentures releasing the obligations of the Company under the Secured Notes
Indenture and related documents and (y) collateral agent under the Secured Notes
Indenture one or more termination and release letters that terminate and release
the Liens under the Secured Notes Indenture on the Company Shares, the Global IP
Assets and the assets of the Company (including the Juicy IP Assets), in each
case effective prior to or concurrently with the effectiveness of the
termination and release letters described in clause (i) above.

 

ARTICLE VII
ADDITIONAL COVENANTS

 

Section 7.1                          Public Announcements; Confidentiality.

 

(a)                               Except as provided for in this Agreement, the
Buyer and the Seller shall, and shall cause their respective Affiliates to,
consult with each other before issuing any press release or otherwise making any
public statements about this Agreement, the License, the Global IP Purchase or
the Stock Purchase.  Neither the Buyer nor the Seller shall (or shall permit
their respective Affiliates or Representatives to) issue any such press release
or make any such public statement prior to such consultation and the receipt of
the prior consent of the other Party, except to the extent required by
applicable Law or the Applicable Exchange requirements, in which case that Party
shall use its commercially reasonable efforts to consult with the other Party
before issuing or permitting any such release or making any such public
statement.  Notwithstanding the foregoing, without the prior consent of the
Buyer, the Seller and any of its Subsidiaries (a) may communicate with
customers, vendors, suppliers, financial analysts, investors and media
representatives in a manner consistent with its past practice and in compliance
with applicable Law and (b) may disseminate the information included in a press
release or other document previously approved for external distribution by the
Buyer.

 

(b)                              The Buyer and the Seller shall comply with, and
shall cause their respective Representatives to comply with, all of their
respective obligations under the Confidentiality Agreement, dated April 9, 2013,
between the Buyer and the Seller (the “Confidentiality Agreement”) with respect
to the information disclosed under this Section 7.1.  The Confidentiality
Agreement shall terminate at Closing.

 

(c)                               From and after the Closing, except as
otherwise permitted by this Agreement or with the prior written consent of the
other Party, each of the Seller and the Buyer shall, shall cause their
respective Subsidiaries and Affiliates (including, with respect to the Buyer,
its Affiliates and the Company) to, and shall use their commercially reasonable
efforts to cause their respective Representatives to, hold in confidence, unless
compelled to

 

34

--------------------------------------------------------------------------------


 

disclose by judicial or administrative process or by other requirements of Law
or the rules of any stock exchange on which such Person’s securities are listed
or sought to be listed, all confidential documents and information concerning
the other Party and its Affiliates (including any information provided to a
requesting Party pursuant to this ARTICLE VII, and any information provided
pursuant to the Confidentiality Agreement concerning the Seller Group or any
Seller Business, but excluding, in the case of the Seller, any information of
the Company unless such information relates to the Juicy IP Assets), except
(i) to the extent that such information can be shown to have been in the public
domain through no fault of such Party or its Subsidiaries or Affiliates, (ii) to
the extent that such information can be shown to have been later lawfully
acquired by such Party (in the case of the Buyer and its Subsidiaries and
Affiliates, from sources other than those (A) related to their prior affiliation
with the Seller or its Subsidiaries and (B) the Stock Purchase, the Global IP
Purchase and the transactions contemplated by the Ancillary Agreements and the
due diligence investigation undertaken in connection therewith), (iii) that such
Party may disclose, or may permit disclosure of, such information to its
respective auditors, attorneys, financial advisors, bankers and other
appropriate consultants and advisors who have a need to know such information
for auditing and other non-commercial purposes and are informed of their
obligation to hold such information confidential to the same extent as is
applicable to the Parties and in respect of whose failure to comply with such
obligations, the applicable Party will be responsible, (iv) to the extent that
such information is independently developed by such Party, and (v) that such
Party may disclose, or may permit disclosure of, such information as required in
connection with any legal or other proceeding by such Party against the Seller
(in the case of the Buyer and the Company) or the Buyer and the Company (in the
case of the Seller).  The obligation of each of the Seller, the Buyer and their
respective Subsidiaries and Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.

 

Section 7.2                          Communications; Notices.

 

(a)                               After the Closing Date, the Seller, on the one
hand, and the Buyer, on the other hand, shall, and shall cause each of their
respective Subsidiaries to deliver to the other Party all communications or
notices received by any such Party or its Subsidiaries from any customer or any
other Person relevant to the Company (solely to the extent relating to the Juicy
Assets) (if such other Party is the Buyer) or Retained Assets and Retained
Liabilities (if such other Party is the Seller) as soon as reasonably
practicable following receipt of the same.

 

(b)                              If at any time or from time to time after the
Closing Date, any of the Seller and its Subsidiaries, on the one hand, or any of
the Buyer and its Subsidiaries (including the Company), on the other hand,
receives any cash, checks or other property, including any insurance proceeds,
which properly belongs to the other Party or its Subsidiaries (the “Post-Closing
Collection Amounts”), (i) such Post-Closing Collection Amounts shall be received
by the receiving Party as agent for and on behalf of the other, and (ii) the
receiving Party shall promptly notify the other thereof and shall promptly remit
all such receipts to the other as soon as practicable, and shall provide to the
other information as to the nature, source and classification of such payment.

 

35

--------------------------------------------------------------------------------


 

Section 7.3                          Privacy.  Following Closing, the Buyer will
only use the customer data that is included in the Juicy IP Assets  in
compliance with the privacy policy available at
http://www.juicycouture.com/privacy-policy.html, as of the date  hereof and as
set forth on Exhibit D attached hereto, and as such privacy policy may be
amended in accordance with its terms, if and to the extent such privacy policy
is applicable to each item of customer data.

 

Section 7.4                          Employee Matters.  The parties to this
Agreement acknowledge and agree that no provision of this Agreement shall be
construed to (a) create any right to any compensation or benefits whatsoever on
the part of any future, present or former employee or independent contractor of
the Seller, the Buyer or any of their respective Subsidiaries or Affiliates; or
(b) guarantee employment or other service relationship for any period of time or
preclude the ability of the Seller, the Buyer or any of their respective
Subsidiaries or Affiliates, to terminate any employee or independent contractor
for any reason at any time.  Nothing in this Section 7.4 or elsewhere in this
Agreement shall be deemed to make any future, present or former employee or
independent contractor (or any beneficiary or dependent thereof) a third party
beneficiary of this Section 7.4, or this Agreement or any rights relating
hereto.

 

ARTICLE VIII
CONDITIONS

 

Section 8.1                          Conditions to Each Party’s Obligation.  The
respective obligation of each Party to effect the Stock Purchase and the Global
IP Purchase is subject to the satisfaction or waiver by both the Seller and the
Buyer on or before the Closing Date of each of the following conditions:

 

(a)                               Competition.  The approvals of the applicable
Governmental Authorities set forth in Section 8.1(a) of the Seller Disclosure
Letter shall have been obtained.

 

(b)                              No Orders.  No court of competent jurisdiction
in the United States of America shall have issued any Order that enjoins or
otherwise prohibits consummation of the Stock Purchase or the Global IP
Purchase.

 

(c)                               Consent and Release of Liens.  At or prior to
the Closing, the Seller shall have received (i) from the applicable lenders
under the ABL Credit Agreement a consent to the Stock Purchase and the Global IP
Purchase and, in connection therewith, from the agent under the ABL Credit
Agreement one or more termination and release letters, that (x) terminate and
release the Liens under the ABL Credit Agreement on the Company Shares and the
Juicy IP Assets and (y) terminate and release the obligations of the Company
under the ABL Credit Agreement and related loan documents, in each case,
effective upon the consummation of the Closing and the receipt of the net cash
proceeds of the Stock Purchase and the Global IP Purchase by the agent under the
ABL Credit Agreement and (ii) from the (x) indenture trustee under the Secured
Notes Indenture one or more supplemental indentures releasing the obligations of
the Company under the Secured Notes Indenture and related documents and
(y) collateral agent under the Secured Notes Indenture one or more termination
and release letters that terminate and release the Liens under the Secured Notes
Indenture on the Company Shares and the Juicy IP Assets, in each case effective
prior to or

 

36

--------------------------------------------------------------------------------


 

concurrently with the effectiveness of the termination and release letters
described in clause (i) above.  The Seller shall have delivered to the Buyer at
or prior to the Closing Intellectual Property security interest releases
releasing all Liens on the Owned Intellectual Property, in a form ready for
filing with the United States Patent and Trademark Office, United States
Copyright Office and all other applicable Governmental Authorities.  The Seller
shall be responsible for all costs associated with filing such security interest
releases with all applicable Governmental Authorities.

 

Section 8.2                          Conditions to Obligations of the Buyer. 
The obligations of the Buyer to effect the Stock Purchase and the Global IP
Purchase are also subject to the satisfaction or waiver by the Buyer on or
before the Closing Date of the following conditions:

 

(a)                               Representations and Warranties.  (i) The
representations and warranties of the Seller set forth in Section 4.1,
Section 4.2, Section 4.3 and Section 4.6 shall be true and correct in all
respects (other than with respect to the representation set forth in the first
sentence of Section 4.6, for de minimis inaccuracies), in each case, at and as
of the Closing Date, as though made on and as of such date (except for
representations and warranties made as of a specified date, the accuracy of
which shall be determined as of that specified date), and (ii) the
representations and warranties of the Seller set forth in this Agreement (other
than the representations in Section 4.1, Section 4.2, Section 4.3 and
Section 4.6) shall be true and correct in all respects, without regard to any
“materiality” or “Material Adverse Effect” qualifications contained in them, at
and as of the Closing Date, as though made on and as of such date (except for
representations and warranties made as of a specified date, the accuracy of
which shall be determined as of that specified date), unless the failure or
failures of such representations and warranties in this clause (ii) to be true
and correct in all respects would not have, individually or in the aggregate, a
Material Adverse Effect;

 

(b)                              Performance of Obligations.  The Seller shall
have performed in all material respects all obligations required to be performed
by it on or before the Closing Date under this Agreement;

 

(c)                               Officer’s Certificate.  At the Closing, the
Buyer shall have received a certificate, signed by an executive officer of the
Seller, certifying as to the matters set forth in Section 8.2(a) and
Section 8.2(b) above;

 

(d)                              Deliveries by the Seller.  The Seller shall
have executed and delivered (or caused to be delivered) to the Buyer all of the
items set forth under Section 3.2.

 

(e)                               Pre-Closing Transactions.  The Pre-Closing
Transactions shall have been consummated pursuant to the terms of the
Pre-Closing Transfer Documents.

 

Section 8.3                          Conditions to Obligations of the Seller. 
The obligation of the Seller to effect the Stock Purchase and the Global IP
Purchase is also subject to the satisfaction or waiver by the Seller on or
before the Closing Date of the following conditions:

 

(a)                               Representations and Warranties.  The
representations and warranties of the Buyer set forth in this Agreement shall be
true and correct in all respects, without regard to any “materiality” or “Buyer
Material Adverse Effect” qualifications contained in them, as though made on and
as of the Closing Date (except for representations

 

37

--------------------------------------------------------------------------------


 

and warranties made as of a specified date, the accuracy of which shall be
determined as of that specified date), unless the failure or failures of such
representations and warranties to be true and correct in all respects would not
have a Buyer Material Adverse Effect;

 

(b)                              Performance of Obligations.  The Buyer shall
have performed in all material respects all obligations required to be performed
by it on or before the Closing Date under this Agreement;

 

(c)                               Deliveries by the Seller.  The Buyer shall
have executed and delivered (or caused to be delivered) to the Seller all of the
items set forth under Section 3.3; and

 

(d)                              Officer’s Certificate.  At the Closing, the
Seller shall have received a certificate, signed by an executive officer of the
Buyer, certifying as to the matters set forth in Section 8.3(a) and
Section 8.3(b) above as of the Closing.

 

Section 8.4                          Frustration of Closing Conditions.  Neither
the Seller, on the one hand, nor the Buyer, on the other hand, may rely, either
as a basis for not consummating the Stock Purchase or the Global IP Purchase or
for terminating this Agreement and abandoning the Stock Purchase or the Global
IP Purchase, on the failure of any condition set forth in Section 8.1,
Section 8.2 and Section 8.3, as the case may be, to be satisfied if such failure
resulted from such party’s breach of any provision of this Agreement or the
License or failure to use its reasonable best efforts to consummate the Stock
Purchase, the Global IP Purchase or the License, as required by and subject to
Section 6.5.

 

ARTICLE IX
INDEMNIFICATION

 

Section 9.1                          Indemnification Obligations.

 

(a)                               Indemnification by the Buyer.  From and after
the consummation of the Closing, subject to the limitations set forth in
Section 9.3 herein, the Buyer shall, and shall cause the Company to, jointly and
severally, indemnify, defend and hold harmless each member of the Seller Group
and each of their respective Subsidiaries and Affiliates, and each of their
respective directors, officers, employees and agents (the “Seller Indemnitees”)
from and against any and all actual out-of-pocket losses, Liabilities, expenses
(including reasonable attorneys’ fees), claims, suits, actions and damages
(collectively, “Damages”) suffered by a Seller Indemnitee to the extent directly
or indirectly arising out of (i) any breach of any of the representations and
warranties made by the Buyer in this Agreement (other than the Fundamental
Representations) or in any agreement, certificate (including the certificate to
be delivered by the Buyer pursuant to Section 8.3(c)) or instrument delivered
pursuant hereto, (ii) any breach of any of the Fundamental Representations,
(iii) any breach of any covenant made by the Buyer or any of its Affiliates in
this Agreement or any Ancillary Agreement (other than Section 9.8), (iv) the
Juicy Assumed Liabilities, and (v) the ownership, use or operation of the Juicy
IP Assets or the Company or any of its assets or liabilities, to the extent
arising after the Closing, except to the extent the Buyer is specifically
entitled to indemnification in respect thereof pursuant to Section 9.1(b).

 

38

--------------------------------------------------------------------------------


 

(b)                              Indemnification by the Seller.  From and after
the consummation of the Closing, subject to the limitations set forth in
Section 9.3, the Seller shall indemnify, defend and hold harmless the Buyer and
each of its Subsidiaries and Affiliates, and each of their respective directors,
officers and employees (the “Buyer Indemnitees”) from and against any and all
Damages suffered by any Buyer Indemnitee to the extent directly or indirectly
arising out of (i) any breach of any of the representations and warranties made
by the Seller in this Agreement (other than the Fundamental Representations and
other than Section 4.10) or in any agreement, certificate (including the
certificate to be delivered by the Seller pursuant to Section 8.2(c)) or
instrument delivered pursuant hereto (in each case, without giving effect to any
“material”, “materiality”, “Material Adverse Effect” or similar qualification
contained in any such representation or warranty (except for such qualifications
set forth in (x) Section 4.7 and Section 4.13(a) and (y) any qualification to
the extent it qualifies an affirmative requirement to list specified items on
the Seller Disclosure Letter)), (ii) any breach of any of the Fundamental
Representations, (iii) any breach of any covenant made by the Seller in this
Agreement or an Ancillary Agreement (other than Section 6.1(h) and Section 9.8),
(iv) the Juicy Retained Liabilities, (v) the ownership, use or operation of
(A) the Juicy Retained Assets whether arising before or after Closing, and
(B) the Company or the Juicy IP Assets, to the extent arising prior to the
Closing, (vi) all Liabilities incurred in connection with the Seller’s and its
Affiliates’ withdrawal from the National Retirement Fund, and (vii) any
transfer, disposition or contribution of any asset or liability of the Company
by the Seller or any other member of the Seller Group in connection with the
transactions contemplated by the Pre-Closing Transfer Documents, except to the
extent expressly contemplated pursuant to the Pre-Closing Transfer Documents
that the Company accept such assets or liability.

 

Section 9.2                          Limitations on Indemnification Obligations.

 

(a)                               Notwithstanding anything in this Agreement to
the contrary, no indemnification claims for Damages shall be asserted by the
Seller Indemnitees pursuant to Section 9.1(a)(i) or the Buyer Indemnitees
pursuant to Section 9.1(b)(i) unless any individual Damages or group or series
of related Damages exceeds $100,000 (such individual Damages or group or series
of related Damages that does not exceed $100,000, the “DeMinimis Damages”);
provided, that the foregoing clause (a) shall not apply to Damages arising out
of or relating to the inaccuracy or breach of any representation or warranty in
the event of fraud, willful misconduct or intentional misrepresentation.

 

(b)                              (A)  The Seller shall not have any obligation
to indemnify any Buyer Indemnitee pursuant to Section 9.1(b)(i) unless and until
the aggregate amount of all such individual Damages incurred or sustained by all
Buyer Indemnitees with respect to which the Buyer Indemnitees would otherwise be
entitled to indemnification under Section 9.1(b)(i) (which shall not include for
such purposes DeMinimis Damages) exceeds $2,100,000 (the “Deductible”),
whereupon the Seller shall be liable for all Damages in excess of the
Deductible, and (B) the aggregate liability of the Seller to indemnify (or to
cause to be indemnified) the Buyer Indemnitees for Damages under
Section 9.1(b)(i) shall in no event exceed $10,500,000 (the “Cap”); provided,
that the foregoing clause (b) shall not apply to Damages arising out of or
relating to the inaccuracy or breach of any representation or warranty to the
extent of knowing and actual fraud, willful misconduct or intentional
misrepresentation with respect thereto.

 

39

--------------------------------------------------------------------------------


 

(c)                               (A) The Buyer shall not have any obligation to
indemnify (or to cause to be indemnified) any Seller Indemnitees pursuant to
Section 9.1(a)(i) unless and until the aggregate amount of all individual
Damages incurred or sustained by all Seller Indemnitees with respect to which
the Seller Indemnitees are entitled to indemnification under
Section 9.1(a)(i) (which shall not include for such purposes all DeMinimis
Damages) exceeds the Deductible, whereupon the Buyer shall be liable for the
full amount of all Damages from the first dollar thereof, and (B) the aggregate
liability of the Buyer to indemnify (or to cause to be indemnified) the Seller
Indemnitees for Damages under Section 9.1(a)(i) shall in no event exceed an
amount equal to the Cap; provided, that the foregoing clause (c) shall not apply
to Damages arising out of or relating to the inaccuracy or breach of any
representation or warranty to the extent  of knowing and actual fraud, willful
misconduct or intentional misrepresentation with respect thereto.

 

Section 9.3                          Additional Indemnity Limitations.

 

(a)                               Any Liability subject to indemnification
pursuant to this ARTICLE IX shall be (i) net of Insurance Proceeds actually
recovered by any Person entitled to indemnification pursuant to this ARTICLE IX
(the “Indemnified Party”), and (ii) net of any proceeds actually recovered by an
Indemnified Party from any third party (“Third-Party Proceeds”), in each case,
net of out-of-pocket collection costs incurred by such Indemnified Party.  If an
Indemnified Party receives a payment required by this Agreement from any Person
required to make such payment pursuant to this ARTICLE IX (the “Indemnifying
Party”) in respect of any Damages (an “Indemnity Payment”) and subsequently
receives Insurance Proceeds or Third-Party Proceeds, then the Indemnified Party
shall pay to the Indemnifying Party an amount equal to the excess of the
Indemnity Payment received over the amount of the Indemnity Payment that would
have been due if the Insurance Proceeds or Third-Party Proceeds had been
received, realized or recovered before the Indemnity Payment was made.

 

(b)                              Notwithstanding anything herein to the
contrary, except to the extent such Damages are paid to a third party as part of
a Third Party Claim in accordance herewith, (i) no Party shall be liable to any
Indemnified Party for special, treble, punitive or exemplary Damages as a result
of the failure of any representation and warranty to be true and correct, or any
breach of any covenant in this Agreement or other agreements referred to herein
and (ii) an Indemnified Party shall only be entitled to indirect, incidental or
consequential damages (including lost revenues or profits, diminution of value
or any damages based on any type of multiple) to the extent such Damages were
reasonably foreseeable by the parties hereto as of the date hereof.

 

(c)                               No Party shall be obligated to indemnify any
other Person under this ARTICLE IX with respect to any Damages for which notice
of a Third Party Claim was not duly delivered prior to expiration of the
applicable survival date pursuant to Section 9.5 below.

 

(d)                              Each of the Parties shall use its commercially
reasonable  efforts to mitigate any Damages that are indemnifiable hereunder
upon and after becoming aware of any event or condition that would reasonably be
expected to give rise to such Damages; provided, that nothing in this clause
(d) shall obligate any Party to commence a Legal Action or expend any funds,
incur any costs or expenses to recover any amounts that

 

40

--------------------------------------------------------------------------------


 

may otherwise be owing or collectible from third parties or to divest or sell
any properties, or disclose any confidential information to any third party
without customary and reasonable confidentiality protections therefor.

 

Section 9.4                          Indemnification Claims Process.

 

(a)                               All claims for indemnification by either a
Seller Indemnitee or Buyer Indemnitee under this ARTICLE IX shall be asserted
and resolved in accordance with this Section 9.4 or in the case of claims for
indemnification relating to Taxes, Section 9.8.  The Parties shall reasonably
cooperate with one another with respect to resolving any claim or liability with
respect to which one Party is obligated to provide indemnification hereunder.

 

(b)                              If a Buyer Indemnitee intends to seek
indemnification pursuant to this ARTICLE IX, the Buyer Indemnitee shall
promptly, but in no event more than thirty (30) days following such Buyer
Indemnitee’s knowledge of such claim, notify the Seller in writing of such
claim, describing such claim in reasonable detail (to the extent known at such
time) and the amount or estimated amount of the Damages that have been or may be
suffered (a “Claims Notice”); provided, that subject to the limitations set
forth in Section 9.2, Section 9.3 and Section 9.5, the failure of any Buyer
Indemnitee to provide a Claims Notice shall not constitute a waiver of such
claim, unless and only to the extent that the resulting delay materially and
adversely prejudices the position of the applicable Indemnifying Party with
respect to such claim.

 

(c)                               If a Seller Indemnitee intends to seek
indemnification pursuant to this ARTICLE IX, the Seller Indemnitee shall
promptly, but in no event more than thirty (30) days following the Seller
Indemnitee’s knowledge of such claim, deliver a Claims Notice to the Buyer;
provided, that subject to the limitations set forth in Section 9.2, Section 9.3
and Section 9.5, the failure of any Seller Indemnitee to provide a Claims Notice
shall not constitute a waiver of such claim, unless and only to the extent that
the resulting delay materially and adversely prejudices the position of the
applicable Indemnifying Party with respect to such claim.

 

(d)                              Promptly after the receipt by the Indemnified
Party of notice of the commencement of any Legal Action (other than a Contest)
involving a third party (such Legal Action, a “Third-Party Claim”) such
Indemnified Party shall, if a claim with respect thereto is to be made against
any Indemnifying Party pursuant to this ARTICLE IX, give such Indemnifying Party
written notice of such Third-Party Claim in reasonable detail in light of the
circumstances then known to such Indemnified Party; provided, that the failure
of the Indemnified Party to provide such notice shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent that such
failure to give notice shall materially prejudice any defense or claim available
to the Indemnifying Party.  The Indemnifying Party shall be entitled to conduct
and control any Third Party Claim, through counsel of its own choosing
reasonably satisfactory to the Indemnified Party and at the Indemnifying Party’s
sole expense; provided, that the Indemnifying Party shall not be entitled to
assume control of  such Third-Party Claim and the Indemnified Party shall have
the right to control such Third Party Claim at the Indemnifying Party’s expense
(and the Indemnifying Party may participate in such Third Party Claim through
counsel of its choosing at the Indemnifying Party’s expense): (i) to the extent
that such Third-Party Claim seeks  an injunction or other equitable relief
against the Indemnified Party; (ii) if the Indemnified Party has been advised by
counsel

 

41

--------------------------------------------------------------------------------


 

that (A) there are one or more legal or equitable defenses available to it with
a reasonable prospect of success which are not available to the Indemnifying
Party or (B) there exists a reasonable likelihood of a conflict of interest
between the Indemnified Party and the Indemnifying Party; (iii) if the
Third-Party Claim could reasonably be expected to give rise to Damages which are
more than two times (2x) the aggregate amount remaining to be indemnified by the
Indemnifying Party under the Cap after giving effect to all other claims paid or
pending claims pursuant to Section 9.1; (iv) if the Third-Party Claim relates to
or arises in connection with any criminal proceeding, indictment, allegation or
investigation of the Indemnified Party; (v) if the Third-Party Claim giving rise
to such claim for indemnification is by any customer, supplier, officer or
member of management of any Company and an adverse determination with respect to
such Third-Party Claim could reasonably be expected to be materially detrimental
or to otherwise injure the Indemnified Party’s or its Affiliates’ reputation or
future business prospects in circumstances where indemnification alone would not
be an adequate remedy for such detriment or injury or (vi) the Indemnifying
Party elected to conduct such Third-Party Claim and then failed to conduct or
withdrew from the Third-Party Claim. If the Indemnifying Party assumes the
defense of any Third-Party Claim, the Indemnifying Party (x) shall take all
steps necessary to pursue the resolution of such Third-Party Claim in a prompt
and diligent manner and (y) shall be entitled to settle or compromise such
Third-Party Claim only upon the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, that the Parties agree that the refusal of an Indemnified Party to
consent to a settlement will be deemed unreasonable hereunder if such settlement
provides only for the payment of money by the Indemnifying Party and not by any
Indemnified Party (or is entirely indemnifiable by the Indemnifying Party
pursuant to this ARTICLE IX), does not contain any injunctive relief or other
restrictions of any kind or nature on the operations of the Indemnified Party,
and fully and unconditionally releases the Indemnified Party of all Liability in
connection therewith.  Notwithstanding anything to the contrary above, the
Indemnified Party shall at any time have the right to settle, compromise or pay
any Third-Party Claim or to enter into any agreements, file any papers or
consent to the entry of any judgment in connection therewith; provided, that in
such event, the Indemnified Party shall waive any right to indemnity therefor
hereunder unless the Indemnifying Party consents in writing to such payment or
other action or the Indemnifying Party withdraws from the defense of such
Third-Party Claim.  If the Indemnifying Party assumes the defense of any
Third-Party Claim, the Indemnified Party shall have the right (but not the
obligation) to participate in the defense of such Third-Party Claim and to
employ, at its own expense, counsel separate from counsel employed by the
Indemnifying Party; provided, that the fees, costs and expenses of such counsel
shall be at the expense of the Indemnifying Party if the Indemnifying Party and
the Indemnified Party are both named parties to the proceedings and the
Indemnified Party shall have reasonably concluded, based on written advice of
counsel, that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  The
Indemnified Party shall not settle any Third-Party Claim, unless such settlement
is consented to in writing by the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.  Each Party shall cooperate, and
cause their respective Affiliates to cooperate, in the defense or prosecution of
any Third-Party Claim; provided, that such cooperation does not materially
interfere the day-to-day business of the Indemnified Party or any of its
Affiliates.  Any consent to be given by a Buyer Indemnitee under this
Section 9.4 shall be given by the Buyer acting on behalf of such Buyer
Indemnitee and any consent to be given by a Seller

 

42

--------------------------------------------------------------------------------


 

Indemnitee under this Section 9.4 shall be given by the Seller acting on behalf
of such Seller Indemnitee.

 

Section 9.5                          Survival.  Each of the representations and
warranties contained in this Agreement, any Ancillary Agreement, and any
agreement, certificate or other instrument delivered pursuant hereto shall
survive the Closing Date until December 31, 2014, and thereafter, no claims may
be made in respect thereof; provided, however, that (i)(A) each of the
Fundamental Representations and (B) in the case of fraud, intentional
misrepresentation or intentional breach, any representation and warranty, shall
survive indefinitely, and (ii) the representations and warranties set forth in
Section 4.10 relating to Taxes shall survive until the close of business on the
sixtieth (60th) day following the expiration of the applicable statute of
limitations with respect to the Tax liabilities in question (giving effect to
any waiver, mitigation or extension thereof).  Claims for indemnification under
this Agreement for any failure to perform in breach of any covenant in this
Agreement shall survive the Closing in accordance with its terms and if no such
term is specified, indefinitely.

 

Section 9.6                          Indemnity Payments.  Any indemnity payments
under Section 9.1 or Section 9.8 shall be treated by the Parties for federal,
provincial, state and local income tax purposes (whether foreign or domestic) as
a non-taxable reimbursement or purchase price adjustment, except to the extent
that a contrary treatment is required by applicable Law.

 

Section 9.7                          Exclusive Remedy.  Notwithstanding anything
to the contrary in this Agreement, from and after the Closing indemnification
pursuant to the provisions of this ARTICLE IX shall be the sole and exclusive
remedy of any Party and each of its respective Affiliates (including, in the
case of the Buyer after the Closing, the Company) for any misrepresentation or
any breach of any representation, warranty, covenant or other provision or
agreement contained in this Agreement or any Ancillary Agreement and for any and
all other claims arising under, out of or related to this Agreement or any
Ancillary Agreement, the negotiation or execution hereof or thereof, or the
Stock Purchase or the Global IP Purchase, and no Party or any of its respective
Affiliates (including, in the case of the Buyer after the Closing, the Company)
shall have any other entitlement, remedy or recourse, at law or in equity,
whether in contract, tort or otherwise, it being agreed that all of such other
remedies, entitlements and recourse are expressly waived and released by the
Parties, on behalf of themselves and their respective Affiliates (including, in
the case of the Buyer after the Closing, the Company), to the fullest extent
permitted by Law; provided, that nothing in this Section 9.7 shall limit the
right of any Party to specific performance pursuant to Section 10.18; provided,
that this Section 9.7 shall not limit a party’s rights to resolve disputes under
Section 7.1 hereof in accordance therewith.

 

Section 9.8                          Tax Matters.

 

(a)                               Indemnification by the Buyer.  From and after
the Closing, subject to the limitations set forth in Section 9.3, the Buyer
shall be liable for and pay, and shall indemnify the Seller Indemnitees against,
any and all Damages arising out of (i) all Taxes imposed on, asserted against or
attributable to the properties, income or operations of the Seller Group
attributable to any action by the Buyer or any of its Affiliates on the Closing
Date but after the Closing that is outside the ordinary course of business and
not contemplated by this Agreement (a “Buyer Tax Act”); and (ii) all Taxes
resulting from,

 

43

--------------------------------------------------------------------------------


 

arising out of, or incurred with respect to any breach by the Buyer of any of
the covenants made in this Section 9.8.

 

(b)                              Indemnification by the Seller.  From and after
the Closing, subject to the limitations set forth in Section 9.3, the Seller
shall be liable for and pay, and shall indemnify the Buyer Indemnitees against,
any and all Damages arising out of (i) all Taxes that constitute Juicy Retained
Liabilities; (ii) all Taxes that are imposed on, asserted against or
attributable to the properties, income or operations of the Company, for all
taxable years or other taxable periods that end on or before the Closing Date
and, with respect to any Straddle Period, the portion of such Straddle Period
ending on and including the Closing Date (“Pre-Closing Taxes”); and
(iii) without duplication, (A) all Taxes resulting from, arising out of, or
incurred with respect to (1) any breach of any of the representations or
warranties made pursuant to Section 4.10 or in any agreement, certificate or
instrument delivered pursuant hereto, as of the date hereby and as of the
Closing Date (without giving effect to any “material”, “materiality”, “Material
Adverse Effect” or similar qualification contained therein), or (2) any breach
by the Seller of any of the covenants made in this Section 9.8; (B) all Taxes
imposed on the Company as a result of any transaction contemplated by
Section 6.3; and (C) all Taxes imposed on the Company as a result of the
provisions of Regulations Sections 1.1502-6 or 1.1502-78 or comparable provision
of foreign, state or local Tax Law.  Notwithstanding the foregoing, for the
avoidance of doubt, the Seller shall not indemnify and hold harmless the Buyer
Indemnitees pursuant to this Section 9.8(b) against any Damages to the extent
such Damages are attributable to any Buyer Tax Act or to any breach by the Buyer
of a covenant in this Section 9.8.

 

(c)                               Tax Indemnification Procedures.

 

(i)                                  After the Closing, each Party shall
promptly notify the other Party in writing of any demand, claim or notice of the
commencement of an audit received by such Party from any Governmental Authority
or any other Person with respect to Taxes for which such other Party is liable
pursuant to Section 9.8(a) or Section 9.8(b); provided, however, that a failure
to give such notice will not affect such other Party’s rights to indemnification
under this ARTICLE IX, except to the extent that such Party is actually
prejudiced thereby.  Such notice shall contain factual information (to the
extent known) describing the asserted Tax liability and shall include copies of
the relevant portion of any notice or other document received from any
Governmental Authority or any other Person in respect of any such asserted Tax
liability.  Payment by an indemnitor of any amount due to an indemnitee under
this Section 9.8 shall be made within thirty (30) days following written notice
by the indemnitee that payment of such amounts to the appropriate Governmental
Authority or other applicable Person is due by the indemnitee; provided, that
the indemnitor shall not be required to make any payment earlier than five
(5) Business Days before it is due to the appropriate Governmental Authority or
other applicable Person.

 

(ii)                              All amounts required to be paid pursuant to
this Section 9.8 shall be paid promptly in immediately available funds by wire
transfer to a bank account designated by the indemnified party.

 

(d)                              Tax Audits and Contests; Cooperation.

 

44

--------------------------------------------------------------------------------


 

(i)                                  The Seller shall control the conduct,
through counsel of its own choosing at its own expense, of any inquiry, claim,
assessment, audit, claim for refund or administrative or judicial proceeding
involving any asserted Tax liability or Taxes with respect to the Company (each,
a “Contest”) relating to taxable periods ending on or before the Closing Date
(“Pre-Closing Taxable Periods”) for which the Seller may be liable under this
Agreement, and the Seller shall be able to settle, compromise and/or concede
such Contest in its sole discretion; provided, however, that neither the Seller
nor any of its Affiliates shall enter into any settlement of or otherwise
compromise and/or concede such Contest that materially and adversely affects the
Tax liability of the Buyer or the Company or any Affiliate of the foregoing for
any period ending after the Closing Date without the prior written consent of
the Buyer, which consent shall not be unreasonably withheld, conditioned or
delayed.  The Seller shall keep the Buyer fully and timely informed with respect
to the commencement, status and nature of any such Contest.  The Seller shall,
in good faith, allow the Buyer to make comments to the Seller regarding the
conduct of or positions taken in any such Contest and the Buyer, at its own
expense, shall be entitled to participate in any such Contest (other than any
such Contest that relates to a consolidated, unitary or combined Tax Return). 
With the written consent of the Seller in its sole discretion, the Buyer shall
have the right to assume control of such Contest but shall not be able to
settle, compromise and/or concede such Contest (or portion thereof) without the
written consent of the Seller not to be unreasonably withheld, conditioned or
delayed.

 

(ii)                              The Buyer shall control the conduct, through
counsel of its own choosing at its own expense, of any Contest relating to a
Straddle Period (a “Straddle Period Contest”), but the Seller shall have the
right to participate in such Straddle Period Contest at its own expense.  The
Buyer shall keep the Seller fully and timely informed with respect to the
commencement, status and nature of any such Straddle Period Contest.  The Buyer
shall, in good faith, allow the Seller to make comments to the Buyer regarding
the conduct of or positions taken in any such Straddle Period Contest.  The
Buyer shall not be able to settle, compromise and/or concede such Contest (or
portion thereof) without the written consent of the Seller, not to be
unreasonably withheld, conditioned or delayed.  With the written consent of the
Buyer in its sole discretion, the Seller shall have the right to assume control
of such Straddle Period Contest but shall not be able to settle, compromise
and/or concede such Straddle Period Contest (or portion thereof) without the
written consent of the Buyer not to be unreasonably withheld, conditioned or
delayed.

 

(iii)                          From and after the Closing, the Seller and the
Buyer shall, and the Buyer shall cause the Company to, furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
the Company as is reasonably requested for the filing of any Tax Returns and the
preparation, prosecution, defense or conduct of any Contest (including, for the
avoidance of doubt, any claim for refund or credit pursuant to Section 9.8(g)). 
The Seller and the Buyer shall, and the Buyer shall cause the Company to,
reasonably cooperate with each other in the conduct of any Contest or other
proceeding involving or otherwise relating to the Company (or their income or
assets) with respect to any Tax and each shall execute and deliver such powers
of attorney and other documents as are necessary to carry out the intent of this
Section 9.8(d)(iii).  Any information obtained under this
Section 9.8(d)(iii) shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or in the conduct of a
Contest or other Tax proceeding.

 

45

--------------------------------------------------------------------------------


 

(iv)                          From and after the Closing, each of the Buyer, the
Company shall (A) use its reasonable best efforts to properly retain and
maintain the Tax and accounting records of the Company that relate to
Pre-Closing Taxable Periods or Straddle Periods for seven (7) years and shall
thereafter provide the Seller with ninety (90) days’ written notice prior to any
destruction, abandonment or disposition of all or any portions of such records,
(B) transfer such records to the Seller upon its written request prior to any
such destruction, abandonment or disposition and (C) allow the Seller and its
Affiliates and their respective agents and representatives, at times and dates
reasonably and mutually acceptable to the parties, to from time to time inspect
and review such records as the Seller may deem necessary or appropriate;
provided, however, that in all cases, such activities are to be conducted by the
Seller during normal business hours.  Any information obtained under this
Section 9.8(d)(iv) shall be kept confidential, except as may be otherwise
necessary in connection with the filing of Tax Returns or in the conduct of a
Contest or other Tax proceeding.

 

(e)                               Preparation of Tax Returns and Payment of
Taxes.

 

(i)                                  The Seller shall prepare (or cause to be
prepared) and timely file (or cause to be timely filed) all Tax Returns of the
Company with respect to any Pre-Closing Taxable Period that are required to be
filed with any Governmental Authority after the Closing Date and shall remit to
the relevant Governmental Authority or the Company any Taxes due in respect of
such Tax Returns within five (5) Business Days prior to the date such Tax is
due; provided, that the Seller shall prepare all such non-income Tax Returns in
accordance with the past practice (unless otherwise required by applicable
Law).  The Seller shall submit all such Tax Returns (or, in the case of a
consolidated Tax Return, the portion of any such consolidated Tax Return that
relates to the Company) to the Buyer as soon as reasonably practicable (but no
less than thirty (30) days) before the due date of such Tax Returns for the
Buyer’s review (unless such Tax Returns are filed directly by the Seller or its
Affiliates or Representatives, in which case such Tax Returns shall be submitted
to the Buyer as soon as reasonably practical after the due date of such Tax
Returns).

 

(ii)                              With respect to Tax Returns that are required
to be filed by or with respect to the Company for Straddle Periods (“Straddle
Returns”), such Straddle Returns shall be prepared by the Buyer in accordance
with the past practice of the Seller (unless otherwise required by applicable
Law), and the Seller shall be responsible for the Pre-Closing Taxes due in
respect of such Straddle Returns; provided, that the Buyer shall submit all such
Tax Returns to the Seller no later than thirty (30) days prior to the due date
of such Tax Returns for the Seller’s review and approval, such approval not to
be unreasonably withheld, conditioned or delayed.  If the Seller disputes any
item on such Tax Return, it shall notify the Buyer of such disputed item (or
items) and the basis for its objection no later than fifteen (15) days after the
Buyer’s delivery of such Tax Return to the Seller.  The Parties shall act in
good faith to resolve any such dispute prior to the date on which the relevant
Tax Return is required to be filed.  If the Parties cannot resolve any disputed
item within fifteen (15) days of the Seller’s notification to the Buyer of such
disputed item, the item in question shall be resolved by the Accounting Firm. 
The fees and expenses of the Accounting Firm shall be borne equally by the
Seller and the Buyer.  The Seller and the Buyer shall use commercially
reasonable efforts to cause the Accounting Firm to render a written report
resolving the matters submitted to the Accounting Firm within thirty (30) days
of the receipt of such submission; provided, however, that to the extent a Tax
Return must be filed prior to

 

46

--------------------------------------------------------------------------------


 

the resolution or reporting on such Tax Return, the Tax Return shall be filed as
prepared by the Buyer but the Parties will file an amended Tax Return as
necessary to reflect the decisions of the Accounting Firm.  The Buyer shall
notify the Seller of any amounts due from the Seller in respect of any Straddle
Return no later than ten (10) Business Days prior to the date on which such
Straddle Return is due, and the Seller shall remit such payment to the Buyer no
later than five (5) Business Days prior to the date such Straddle Return is due.

 

(iii)                          Neither the Buyer nor any of its Affiliates shall
(or shall cause or permit the Company to) amend, re-file or otherwise modify any
Tax Return relating in whole or in part to the Company with respect to any
Pre-Closing Taxable Period (or with respect to any Straddle Period), without the
written consent of the Seller, which consent shall not be unreasonably withheld,
conditioned or delayed.  Notwithstanding the foregoing, in the event a Tax
Return is filed while a Contest relating to Taxes for which the Seller or the
Buyer might have an indemnification obligation pursuant to this Section 9.8 is
pending, and such Tax Return must be amended as a result of and based upon the
resolution of such Contest, the Buyer agrees to amend such Tax Return solely to
reflect the resolution of such Contest and the Seller shall not withhold its
consent to such amendment.

 

(f)                                Straddle Periods.  For purposes of this
Agreement, in the case of any Taxes of the Company that are payable with respect
to any Tax period that begins on or before and ends after the Closing Date (a
“Straddle Period”), the portion of any such Taxes that constitutes Pre-Closing
Taxes shall: (i) in the case of Taxes that are either (x) based upon or related
to income or receipts, or (y) imposed in connection with any sale, transfer or
assignment or any deemed sale, transfer or assignment of property (real or
personal, tangible or intangible), be deemed equal to the amount that would be
payable if the Tax year or period ended on the Closing Date; and (ii) in the
case of Taxes (other than those described in clause (i) above) that are imposed
on a periodic basis with respect to the business or assets of the Company or
otherwise measured by the level of any item, be deemed to be the amount of such
Taxes for the entire Straddle Period (or, in the case of such Taxes determined
on an arrears basis, the amount of such Taxes for the immediately preceding Tax
period) multiplied by a fraction the numerator of which is the number of
calendar days in the portion of the Straddle Period ending on the Closing Date
and the denominator of which is the number of calendar days in the entire
Straddle Period.  For purposes of clause (i) of the preceding sentence, any
exemption, deduction, credit or other item (including, without limitation, the
effect of any graduated rates of Tax) that is calculated on an annual basis
shall be allocated to the portion of the Straddle Period ending on the Closing
Date on a pro rata basis determined by multiplying the total amount of such item
allocated to the Straddle Period times a fraction, the numerator of which is the
number of calendar days in the portion of the Straddle Period ending on the
Closing Date and the denominator of which is the number of calendar days in the
entire Straddle Period.  In the case of any Tax based upon or measured by
capital (including net worth or long-term debt) or intangibles, any amount
thereof required to be allocated under this Section 9.8(f) shall be computed by
reference to the level of such items on the Closing Date.  All determinations
necessary to give effect to the foregoing allocations shall be made in a manner
consistent with past practice of the Company, to the extent applicable.

 

(g)                               Refunds.  If the Company is entitled to claim
a refund from a Governmental Authority of Taxes in respect of any taxable period
(or portion thereof) ending on or before the Closing Date or any other Taxes as
to which the Seller is responsible to

 

47

--------------------------------------------------------------------------------


 

indemnify pursuant to Section 9.8(b) (in each case, relating to the resolution
of a Contest described in Section 9.8(d)), it shall promptly notify the Seller
of the availability of such refund claim and, upon the Seller’s request and at
the Seller’s expense, shall make a timely claim to such Governmental Authority
for such refund.  The Seller will be entitled to any credits and refunds of
Taxes in respect of any taxable period (or portion thereof) ending on or before
the Closing Date or any other Taxes as to which the Buyer has been indemnified
by the Seller pursuant to Section 9.8(b) (in each case, including pursuant to a
claim for refund made pursuant to the preceding sentence).  The Buyer shall
cause such refund or the amount of such credit to be paid to the Seller promptly
after it is received or applied against any Tax liability which relates to a
taxable period (or the portion of a Straddle Period) that begins after the
Closing Date, net of reasonable fees or expenses incurred by the Buyer or the
Company in obtaining such refund or credit.  To the extent a refund or credit
against Taxes that gave rise to a payment hereunder is subsequently disallowed
or otherwise reduced, the Seller shall pay to the Buyer the amount of such
disallowed or reduced refund or credit against Taxes.

 

(h)                              Tax Treatment of Indemnity Payments.  It is the
intention of the Parties to treat any indemnity payment made under this
Agreement as an adjustment to the Purchase Price, as applicable, for all
federal, state, local and foreign Tax purposes, and the Parties shall file their
Tax Returns accordingly.

 

(i)                                  Conveyance Taxes.  The Buyer agrees to pay
(and reimburse to the Seller, if necessary) all sales, use, value added,
transfer, stamp, registration, documentary, excise, real property transfer, or
similar Taxes incurred as a result of the Stock Purchase or the Global IP
Purchase, and the Seller and the Buyer shall jointly file all required change of
ownership and similar statements.

 

(j)                                  Termination of Tax Allocation Agreements. 
Any and all Tax allocation or sharing agreements or other agreements or
arrangements relating to Tax matters between the Company, on the one hand, and
the Seller or any of its Affiliates, on the other hand, shall be terminated as
to the Company prior to the Closing Date and, from and after the Closing,
neither the Buyer nor the Company shall be obligated to make any payment
pursuant to any such agreement or arrangement for any past or future period.

 

(k)                              Tax Elections.  From and after the Closing
Date, the Buyer shall not, and shall cause the Company not to, without the prior
consent of the Seller (which shall not be unreasonably withheld, conditioned or
delayed), make, cause or permit to be made any Tax election or adopt or change
any method of accounting, in each case that is effective on or before the
Closing Date.

 

(l)                                  FIRPTA Certificate.  The Seller shall
deliver to the Buyer at the Closing a certificate, in compliance with
Regulations Section 1.1445-2, certifying that the transactions contemplated
hereby are exempt from withholding under Section 1445 of the Code.

 

Section 9.9                          Seller Waiver.  Notwithstanding anything to
the contrary contained herein, the Seller shall not exercise or assert any right
of contribution or right to indemnity or any other right or remedy against the
Company or any of their Affiliates in connection with any indemnification
obligation or any other Liability to which the Seller may

 

48

--------------------------------------------------------------------------------


 

become subject under this Agreement or otherwise in connection with any of the
transactions contemplated herein.

 

Section 9.10                  Effect of Investigation.  The representations,
warranties and covenants of the Parties to this Agreement, and the Indemnified
Party’s right to indemnification with respect thereto, shall not be affected or
deemed waived by reason of any investigation made by or on behalf of the
Indemnified Party (including by any of its representatives) or by reason of the
fact that the Indemnified Party or any of its representatives knew or should
have known that any such representation or warranty is, was or might be
inaccurate or by reason of the Indemnified Party’s waiver of any condition set
forth in Section 8.2 or Section 8.3.

 

ARTICLE X
TERMINATION, AMENDMENT AND WAIVER

 

Section 10.1                  Termination by Mutual Consent.  This Agreement may
be terminated at any time before the Closing Date by mutual written consent of
the Buyer and the Seller.

 

Section 10.2                  Termination by Either the Buyer or the Seller.
This Agreement may be terminated by either the Buyer or the Seller at any time
before the Closing Date:

 

(a)                               if the Stock Purchase and the Global IP
Purchase have not been consummated by December 31, 2013 (as it may be extended
pursuant to the proviso in this Section 10.2(a), the “Termination Date”);
provided, that if the conditions set forth in Section 8.1(a) or
Section 8.1(b) have not been satisfied and all other conditions in ARTICLE VIII
are satisfied or are capable of being satisfied by such date, then the Buyer or
the Seller may elect, by notice to the other Party, to extend the Termination
Date to February 28, 2014.  Notwithstanding the foregoing, the right to
terminate this Agreement under this Section 10.2(a) shall not be available to
any Party whose breach of any covenant or agreement of this Agreement has
resulted in the failure to consummate the Stock Purchase and the Global IP
Purchase by such date; or

 

(b)                              if any Order of any court of competent
jurisdiction in the United States of America permanently enjoins or otherwise
prohibits consummation of the Stock Purchase or the Global IP Purchase, and such
Order has become final and nonappealable; provided, that the right to terminate
this Agreement under this Section 10.2(b) shall not be available to any Party to
this Agreement whose breach of this Agreement has resulted in the imposition of
such Order.

 

Section 10.3                  Termination by the Buyer.  This Agreement may be
terminated by the Buyer at any time before the Closing Date if the Seller
materially breaches any of its representations, warranties, covenants or
agreements contained in this Agreement, which material breach (a) would give
rise to the failure of a condition to Closing set forth in Section 8.2(a) or
Section 8.2(b) and (b) has not been cured by the Seller within the earlier of
(i) twenty (20) Business Days after the Seller’s receipt of written notice of
such material breach from the Buyer and (ii) one (1) Business Day prior to the
Termination Date, but in each case only so long as the Buyer is not then in
material breach of representations, warranties, covenants or agreements
contained in this Agreement, which material breach

 

49

--------------------------------------------------------------------------------


 

would give rise to the failure of a condition to Closing set forth in
Section 8.3(a) or Section 8.3(b).

 

Section 10.4                  Termination by the Seller.  This Agreement may be
terminated by the Seller at any time before the Closing Date:

 

(a)                               if the Buyer materially breaches any of its
representations, warranties, covenants or agreements contained in this
Agreement, which material breach (i) would give rise to the failure of a
condition to Closing set forth in Section 8.3(a) or Section 8.3(b), and (ii) has
not been cured by the Buyer within the earlier of (A) twenty (20) Business Days
after the Buyer’s receipt of written notice of such material breach from the
Seller and (B) one (1) Business Day prior to the Termination Date, but in each
case only so long as the Seller is not then in material breach of its
representations, warranties, covenants or agreements contained in this
Agreement, which material breach would give rise to the failure of a condition
to Closing set forth in Section 8.2(a) or Section 8.2(b);

 

(b)                              if all conditions to the Closing set forth in
Section 8.1 and Section 8.2 have been satisfied (other than any condition the
failure of which to be satisfied has been materially contributed to by the
breach of this Agreement by the Buyer or any of its Affiliates and other than
conditions that, by their nature, are to be satisfied at the Closing and which
were, at the time of termination, capable of being satisfied) and the Buyer has
failed to consummate the Closing when otherwise required pursuant to
Section 3.1.

 

Section 10.5                  Effect of Termination.  If this Agreement is
terminated pursuant to this ARTICLE X, it shall become void and of no further
force and effect, with no liability on the part of any Party, except that (a) if
such termination results from (i) the willful failure of any Party to perform
its covenants, obligations or agreements contained in this Agreement (it being
expressly understood that failure to deliver to the Seller the Purchase Price
when due hereunder shall be deemed willful) or (ii) the intentional and knowing
breach by any Party of its representations or warranties contained in this
Agreement, then such Party shall be fully liable for any Damages incurred or
suffered by the other Party as a result of such failure or breach and
(b) Section 6.8, Section 7.1(b), this Section 10.5, 0 and the Confidentiality
Agreement shall survive any termination of this Agreement.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.6                  Interpretation.  Unless the express context
otherwise requires:

 

(a)                               the words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;

 

(b)                              terms defined in the singular shall have a
comparable meaning when used in the plural, and vice versa;

 

(c)                               references herein to a specific Section,
Subsection, Recital, Schedule or Exhibit shall refer, respectively, to Sections,
Subsections, Recitals, Schedules or Exhibits of this Agreement;

 

50

--------------------------------------------------------------------------------


 

(d)                              wherever the word “include,” “includes” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”;

 

(e)                               references herein to any gender shall include
each other gender;

 

(f)                                references herein to any Person shall include
such Person’s heirs, executors, personal representatives, administrators,
successors and assigns; provided, that nothing contained in this Section 10.6 is
intended to authorize any assignment or transfer not otherwise permitted by this
Agreement;

 

(g)                               references herein to a Person in a particular
capacity or capacities shall exclude such Person in any other capacity;

 

(h)                              with respect to the determination of any period
of time, the word “from” means “from and including” and the words “to” and
“until” each means “to but excluding;”

 

(i)                                  the word “or” shall be disjunctive but not
exclusive;

 

(j)                                  references herein to any Law shall be
deemed to refer to such Law as amended, modified, codified, reenacted,
supplemented or superseded in whole or in part and in effect from time to time,
and also to all rules and regulations promulgated thereunder;

 

(k)                              references herein to any Contract mean such
Contract as amended, supplemented or modified (including any waiver thereto) in
accordance with the terms thereof;

 

(l)                                  the headings contained in this Agreement
are intended solely for convenience and shall not affect the rights of the
Parties;

 

(m)                          with regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence;

 

(n)                              if the last day for the giving of any notice or
the performance of any act required or permitted under this Agreement is a day
that is not a Business Day, then the time for the giving of such notice or the
performance of such action shall be extended to the next succeeding Business
Day; and

 

(o)                              references herein to “as of the date hereof,”
“as of the date of this Agreement” or words of similar import shall be deemed to
mean “as of immediately prior to the execution and delivery of this Agreement.”

 

Section 10.7                  Governing Law.  This Agreement, and any dispute,
claim, legal action, suit, proceeding or controversy (whether in contract or
tort) arising out of or relating to this Agreement, or the negotiation,
execution or performance of this Agreement (including any cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter this

 

51

--------------------------------------------------------------------------------


 

Agreement), shall be governed by, and construed in accordance with, the Laws of
the State of New York, without regard to conflict of law principles thereof.

 

Section 10.8                  Submission to Jurisdiction; Service.  Each Party
(on behalf of itself and its Affiliates) (a) irrevocably and unconditionally
submits to the personal jurisdiction of the state and federal courts located in
New York, New York, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that any actions or proceedings arising in connection with this
Agreement or the transactions contemplated by this Agreement shall be brought,
tried and determined only in the state or federal courts located in New York,
New York (the “Chosen Courts”), (d) waives any claim of improper venue or any
claim that those courts are an inconvenient forum and (e) agrees that it will
not (and will not permit any of its Affiliates to) bring any action relating to
this Agreement or the transactions contemplated by this Agreement in any court
other than the aforesaid courts.  Notwithstanding the foregoing, nothing herein
shall prevent or limit any Party from seeking to enforce any judgment of the
Chosen Courts in any court of competent jurisdiction. The Parties agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 10.10 or in such other manner as
may be permitted by applicable Law, shall be valid and sufficient service
thereof.

 

Section 10.9                  Waiver of Jury Trial.  Each party acknowledges and
agrees that any controversy which may arise under this Agreement is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any Legal Action directly or indirectly arising out of or relating
to this Agreement or the transactions contemplated by this Agreement.  Each
party certifies and acknowledges that (a) no Representative of any other party
has represented, expressly or otherwise, that such other party would not seek to
enforce the foregoing waiver in the event of a Legal Action, (b) such party has
considered and understands the implications of this waiver, (c) such party makes
this waiver voluntarily and (d) such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 10.9.

 

Section 10.10          Notices.  All notices and other communications hereunder
shall be in writing and shall be addressed as follows (or at such other address
for a Party as shall be specified by like notice):

 

If to the Seller, to:

 

Fifth & Pacific Companies, Inc.
1441 Broadway
New York, NY 10018
Attention:  Nicholas Rubino, Esq.
Facsimile:  (201) 295-6118
Email:  nick_rubino@fnpc.com

 

with a copy (which shall not constitute notice) to:

 

52

--------------------------------------------------------------------------------


 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY  10019-6064
Attention:  Kelley D. Parker, Esq.

Justin G. Hamill, Esq.

Robert B. Schumer, Esq.

Facsimile:  (212) 757-3990

Email:  kparker@paulweiss.com

jhamill@paulweiss.com

rschumer@paulweiss.com

 

and

 

If to the Buyer, to:

 

Authentic Brands Group, LLC

100 West 33rd St., Suite 1007

New York,  NY  10001

Telecopy:  +1 (212) 760-2419

Attention:  Jamie Salter

 

with copies (which shall not constitute notice) to:

 

Leonard Green & Partners, L.P.

11111 Santa Monica Boulevard, Suite 2000

Los Angeles, CA 90025

Telecopy:  +1 (310) 954-0404

Attention:  Jonathan Seiffer

 

and

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Telecopy:  +1 (212) 751-4864

Attention:  Howard Sobel and John Giouroukakis

 

All such notices or communications shall be deemed to have been delivered and
received (a) if delivered in person, on the day of such delivery (unless such
delivery occurs after business hours, then on the day following such delivery),
(b) if by facsimile or email, on the day on which such facsimile or email was
sent (c) if by certified or registered mail (return receipt requested), on the
seventh Business Day after the mailing thereof or (d) if by reputable overnight
delivery service, on the second Business Day after the sending thereof

 

Section 10.11          Amendment.  This Agreement may not be amended except by
an instrument in writing signed by each of the Parties.

 

Section 10.12          Extension; Waiver.  At any time before the Closing, the
Buyer, on the one hand, and the Seller, on the other hand, may (a) extend the
time for the

 

53

--------------------------------------------------------------------------------


 

performance of any of the obligations of the other Party, (b) waive any
inaccuracies in the representations and warranties of the other Party contained
in this Agreement or in any document delivered under this Agreement or
(c) subject to applicable Law, waive compliance with any of the covenants or
conditions contained in this Agreement.  Any agreement on the part of a Party to
any extension or waiver shall be valid only if set forth in an instrument in
writing signed by such Party.  The failure of any Party to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege under
this Agreement.

 

Section 10.13          Entire Agreement.  This Agreement (including the exhibits
and schedules hereto), the Seller Disclosure Letter, the Buyer Disclosure
Letter, the Ancillary Agreements, the Equity Commitment Letter, the Guarantee
and the Confidentiality Agreement contain all of the terms, conditions and
representations and warranties agreed to by the Parties relating to the subject
matter of this Agreement and supersede all prior or contemporaneous agreements,
negotiations, correspondence, undertakings, understandings, representations and
warranties, both written and oral, among the Parties with respect to the subject
matter of this Agreement.  No representation, warranty, inducement, promise,
understanding or condition not set forth in this Agreement has been made or
relied upon by any of the Parties.  The Buyer has not relied on the accuracy or
completeness of any information provided, or on the absence of any material
information not disclosed by the Seller, in each case, except as expressly
provided for in the representations and warranties agreed to by the Parties
relating to the subject matter of this Agreement.  The Parties have voluntarily
agreed to define their rights, liabilities and obligations respecting the
subject matter hereof exclusively in contract pursuant to the express terms and
provisions of this Agreement and, except as set forth in this Agreement or the
Ancillary Agreements, the Parties expressly disclaim that they are owed any
duties or are entitled to any remedies.  Furthermore, the Parties each hereby
acknowledge that this Agreement embodies the justifiable expectations of
sophisticated parties derived from arm’s-length negotiations; the Parties
specifically acknowledge that no Party has any special relationship with another
party that would justify any expectation beyond that of ordinary parties in an
arm’s-length transaction.  The sole and exclusive remedies for any breach of the
terms and provisions of this Agreement or the Ancillary Agreements (including
any representations and warranties set forth herein or in the Ancillary
Agreements, made in connection herewith or the Ancillary Agreements or as an
inducement to enter into this Agreement or the Ancillary Agreements) or any
claim or cause of action otherwise arising out of or related to the Stock
Purchase or the Global IP Purchase shall be those remedies available at law or
in equity for breach of contract only (as such contractual remedies have been
further limited or excluded pursuant to the express terms of this Agreement or
the Ancillary Agreements); and each of the Parties hereby agrees that no Party
shall have any remedies or cause of action (whether in contract or in tort) for
any statements, communications, disclosures, failures to disclose,
representations or warranties not set forth in this Agreement or the Ancillary
Agreements.

 

Section 10.14          No Third-Party Beneficiaries.  Except for ARTICLE IX,
which shall be for the benefit of the Persons identified therein, the Parties
hereby agree that their respective representations, warranties, covenants and
agreements set forth herein are solely for the benefit of the other Parties, in
accordance with and subject to the terms of this Agreement, and this Agreement
is not intended to, and does not, confer upon any Person

 

54

--------------------------------------------------------------------------------


 

other than the Parties any rights or remedies hereunder, including the right to
rely upon the representations and warranties set forth herein.

 

Section 10.15          Severability.  The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions of this
Agreement.  If any provision of this Agreement, or the application of that
provision to any Person or any circumstance, is invalid or unenforceable, then
(a) a suitable and equitable provision shall be substituted for that provision
in order to carry out, so far as may be valid and enforceable, the intent and
purpose of the invalid or unenforceable provision, and (b) the remainder of this
Agreement and the application of that provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of that provision, or the application of that provision, in any other
jurisdiction.

 

Section 10.16          Rules of Construction.  The Parties have participated
jointly in negotiating and drafting this Agreement.  If an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.  The fact that any item of information is disclosed
in a disclosure letter to this Agreement shall not constitute an admission by
such Party that such item is material, that such item has had or would have a
Material Adverse Effect or Buyer Material Adverse Effect, as the case may be, or
that the disclosure of such be construed to mean that such information is
required to be disclosed by this Agreement.  The representations, warranties and
covenants made by the Parties in this Agreement and in any of the Ancillary
Agreements are qualified by information set forth in the sections of the Seller
Disclosure Letter and the Buyer Disclosure Letter which correspond to the
applicable sections of this Agreement.  Representations and warranties may be
used as a tool to allocate risks between the Parties, including where the
Parties do not have complete knowledge of all facts.  Investors are not
third-party beneficiaries under the Agreement or under any of the Ancillary
Agreements and should not rely on the representations, warranties and covenants
or any descriptions thereof as characterizations of the actual state of facts or
condition of the Seller or any of its Subsidiaries or Affiliates.

 

Section 10.17          Assignment.  This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their permitted successors and
assigns.  No Party may assign or delegate, by operation of law or otherwise, all
or any portion of its rights or liabilities under this Agreement without the
prior written consent of the other Party, which any such party may withhold in
its absolute discretion.  Any purported assignment without such prior written
consents shall be void.  Notwithstanding the foregoing, the Buyer may, without
the consent of any other Party hereto, assign all or any portion of its rights
or liability under this Agreement (a) to any Affiliate of the Buyer, provided,
that the Buyer shall remain liable under this Agreement and such assignment
shall in no way diminish the effectiveness or value of the Guarantee and (b) as
collateral to any financial or lending institution providing financing to the
Buyer in connection with the transactions contemplated hereby, so long as, in
each case, such assignment does not and would not be reasonably expected to
materially impair or delay the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements.

 

55

--------------------------------------------------------------------------------


 

Section 10.18          Specific Performance.  The Parties agree that irreparable
damage would occur if any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Chosen
Courts, this being in addition to any other remedy at law or in equity, and the
Parties hereby waive any requirement for the posting of any bond or similar
collateral in connection therewith.  Without limitation of the foregoing and
notwithstanding anything in this Agreement to the contrary, the Parties hereby
further acknowledge and agree that prior to the Closing, the Seller shall be
entitled to specific performance to cause the Buyer to draw down the full
proceeds of the equity financing pursuant to the terms and conditions of the
Equity Commitment Letter and to cause the Buyer to consummate the Stock Purchase
and Global IP Purchase, including to effect the Closing in accordance with
Section 3.1, on the terms and subject to the conditions in this Agreement.  Each
Party agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that (a) the other party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity.

 

Section 10.19          No Recourse.  Except as otherwise expressly provided
herein, the Equity Commitment Letter or in the Guarantee, this Agreement may
only be enforced against, and any claims or causes of action for breach of this
Agreement may only be made against the entities that are expressly identified as
Parties hereto and, except as expressly contemplated by the Equity Commitment
Letter and the Guarantee, no other Person shall have any liability for any
obligations or liabilities of the Parties to this Agreement for any claim
(whether in tort, contract or otherwise) for breach of this Agreement or in
respect of any oral representations made or alleged to be made in connection
herewith.

 

Section 10.20          Exhibits and Schedules.  All exhibits, disclosure letters
and other documents expressly incorporated into this Agreement are hereby
incorporated into this Agreement and are hereby made a part hereof as if set out
in full in this Agreement.  The specification of any dollar amount in the
representations and warranties contained in this Agreement or the inclusion of
any specific item in any Schedule is not intended to imply that such amounts, or
higher or lower amounts or the items so included or other items, are or are not
material, and no Party shall use the fact of the setting of such amounts or the
inclusion of any such item in any dispute or controversy as to whether any
obligation, items or matter not described herein or included in a Schedule is or
is not material for purposes of this Agreement.

 

Section 10.21          Counterparts; Effectiveness.  This Agreement may be
executed in any number of counterparts, as if the signatures to each counterpart
were upon a single instrument, and all such counterparts together shall be
deemed an original of this Agreement.  Facsimile signatures or signatures
received as a pdf attachment to electronic mail shall be treated as original
signatures for all purposes of this Agreement.  This Agreement shall become
effective when, and only when, each Party shall have received a counterpart
signed by all of the other Parties.

 

[Signature page follows]

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties to this Agreement as of the date first
written above.

 

 

BUYER:

 

 

 

ABG-JUICY LLC

 

 

 

 

 

By:

/s/ Jamie Salter

 

 

Name: Jamie Salter

 

 

Title: Chief Executive Officer

 

 

 

 

 

SELLER:

 

 

 

FIFTH & PACIFIC COMPANIES, INC.

 

 

 

 

 

By:

/s/ Nicholas Rubino

 

 

Name: Nicholas Rubino

 

 

Title: Senior Vice President, Chief Legal Officer, General Counsel and Secretary

 

 

 

 

 

JUICY COUTURE, INC.

 

 

 

 

 

By:

/s/ Nicholas Rubino

 

 

Name: Nicholas Rubino

 

 

Title: Senior Vice President, Chief Legal Officer, General Counsel and Secretary

 

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------